cnt investors llc charles c carroll tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date c and his wife and related individuals owned appreciated real_estate through an s_corporation s c and the related individuals engaged in a son-of-boss transaction to create outside_basis in a purported partnership to which s contrib- uted the appreciated real_estate a series of further trans- actions left c and the related individuals holding the real_estate through the partnership no party reported recognizing any of the real estate’s built-in_gain for r determined that the partnership was a sham and adjusted to zero the partnership’s reported losses deductions distributions capital contributions and outside_basis r also determined a penalty under sec_6662 on multiple grounds in this tefra partnership-level proceeding c as tmp conceded that the partnership and the son-of-boss transaction were sham sec_162 united_states tax_court reports having no business_purpose but challenged the fpaa’s timeli- ness and the penalty held the step_transaction_doctrine applies to the transactions at issue collapsing the steps s distributed the appreciated real_estate to its shareholders and should have recognized gain under sec_311 the par- ties’ stipulation that the partnership and the son-of-boss transaction were shams does not compel us to disregard the real estate’s transfer or the gain it generated because this transfer was the object and end result not a mere component of the subject series of transactions held further under 114_tc_533 for each partner in a tefra partnership the limitations_period for the assessment of tax attributable to partnership items or affected items is the longer of the period specified in i r c sec or that prescribed by sec_6501 c and the related individuals entirely omitted from their respective tax returns passthrough sec_311 gain consequently r contends the six-year limitations_period of sec_6501 applies under united_states v home concrete supply llc u s ll 132_sct_1836 for purposes of determining whether sec_6501 applies to any taxpayer we must dis- regard any omitted gain that is attributable solely to the basis overstatement resulting from the son-of-boss transaction held further for each partner a portion of the omitted gain was not attributable to the basis overstatement with respect to c and his wife w that portion constitutes a substantial omission_from_income under sec_6501 with respect to the other partners it does not therefore the fpaa was timely issued with respect to c and w only and c and w but not the other individual partners are proper parties to the action under sec_6226 held further the adjustments in the fpaa are sustained held further no sec_6662 penalty applies because c as the partner- ship’s tmp relied reasonably and in good_faith on inde- pendent professional advice steven r mather and lydia b turanchik for petitioner john w stevens and richard j hassebrock for respondent contents findings_of_fact i ii iii selling the son-of-boss strategy iv achieving the basis boost introducing the carroll family solving the low basis dilemma cnt investors llc v commissioner v ii a son-of-boss b basis boost c real_estate extraction reporting the transactions a cnt’s returns b ccfh’s return individuals’ returns c vi challenging the transactions opinion preliminary matters i a when appellate venue matters b why appellate venue does not matter here timeliness of the fpaa a timeliness under tefra b theory of omission c omission by bootstrapping d scope of sham gregory revisited sham_transaction doctrine step_transaction_doctrine blending the doctrines conclusion e definition of omission mr carroll ms cadman ms craig legal standard petitioner’s proof returns’ revelations g conclusion iii consequences of the sham stipulation iv liability for the accuracy-related_penalty a penalties’ applicability b petitioner’s defense sufficient expertise necessary information good-faith reliance conclusion wherry judge this case constitutes a partnership-level proceeding under the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat f adequacy of disclosure v united_states tax_court reports pincite codified as amended at sections on date respondent mailed a notice of final partner- ship administrative adjustment fpaa to cnt investors llc cnt for its taxable_period ending date pursuant to sec_6226 petitioner charles c carroll cnt’s tax_matters_partner hereinafter referred to as mr carroll or petitioner timely petitioned this court on date for readjustment of cnt’s partnership items determined in the fpaa after concessions by peti- tioner which we discuss below the issues remaining for deci- sion are whether the six-year limitations_period of sec_6501 applies to cnt’s partners for their taxable years such that the fpaa was timely whether the adjustments in the fpaa should be sus- tained and whether a sec_6662 valuation misstatement or accuracy-related_penalty applies to any underpayment attrib- utable to the partnership-level determinations made in the fpaa to the extent sustained herein findings_of_fact petitioner lived in california when he filed cnt’s petition cnt the limited_liability_company to which the fpaa was directed was as agreed to by the parties a sham entity with no business_purpose cnt did however file federal_income_tax returns annually from through at least on its and returns cnt provided a california address and reported ownership of real_property as of date online grantor grantee records of the ven- tura county california recorder reflected that cnt held legal_title to interests in four parcels of real_property situated within that county those records also reflected that cnt unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure a court may take judicial_notice of appropriate adjudicative facts at any stage in a proceeding whether or not the parties request it see fed r evid c f in general the court may take notice of facts that are ca- pable of accurate and ready determination by resort to sources whose accu- racy cannot reasonably be questioned id subdiv b cnt investors llc v commissioner leased some portion of its real_property interests to sci california funeral services inc in the lease agree- ment s had a 15-year term and included an option to pur- chase i introducing the carroll family after serving in the united_states marine corps at the time of world war ii mr carroll attended mortuary science college he also became a licensed embalmer mr carroll began operating charles carroll funeral home funeral home in the funeral home was an archetypal family business mr carroll and his wife garnet lived for many years and raised their twin daughters teri craig and nancy cadman at various times in homes above behind and next door to their mortuaries mr and mrs carroll both worked as we do here a court may take judicial_notice of public records not sub- ject to reasonable dispute such as county real_property title records see eg 605_fsupp2d_1049 c d cal taking judicial_notice of two deeds of trust and a full re- conveyance recorded in the official records of the los angeles county california recorder 461_fsupp_1168 c d cal taking judicial_notice of deeds recorded with the los angeles county index ample precedent exists for our reliance on electronic versions of public records see eg 266_fedappx_392 6th cir holding that court could take judicial_notice of information on the inmate locator which enables the public to track the location of federal inmates is maintained by the federal bureau of prisons and is accessed through the agency’s web site to discover that ap- pellant had been released since the filing of his appeal and conclude that there remained no actual injury which the court could redress with a fa- vorable decision and thus dismiss the appeal as moot 330_f3d_919 7th cir holding that district_court erred when it refused to take judicial_notice of information on official web site of federal_agency that maintained medical records on retired military per- sonnel the fact of which was appropriate for judicial_notice because it is not subject_to reasonable dispute 778_fsupp2d_80 n d d c taking judicial_notice of corporate resolutions available through the maryland department of assessments and taxation’s web site 633_fsupp2d_599 n n d ill taking judicial_notice of a corporation filing for columbia college chicago on the illinois secretary of state’s web site we refer to mr and mrs carroll ms craig and ms cadman collec- tively as the carroll family and to mr carroll ms craig and ms cadman ie the carroll family less mrs carroll collectively as the carrolls united_states tax_court reports for the funeral home from until the business was sold in and their daughters and ms craig’s two sons also worked for the funeral home during various periods although mr carroll was an astute and successful businessman he understood only basic tax principles and lacked sophistication in various stock and bond type financial matters hence he sought counsel and assistance from profes- sional advisers on legal and accounting issues relating to the funeral home attorney j roger myers began working with mr carroll in the late 1970s or early 1980s when he assisted mr carroll in acquiring two additional mortuaries mr myers thereafter became the funeral home’s de_facto general counsel providing general business consultation maintaining records and advising on employment and regu- latory issues the carroll family regularly consulted mr myers on legal issues arising in connection with the funeral home and mr and mrs carroll also engaged mr myers to prepare their estate plan which included an inter_vivos giving program as of mr myers had practiced law for almost years most of them spent in a business-oriented private practice involving some civil litigation although he did not hold himself out as a tax lawyer and typically referred clients to specialists for complicated income_tax advice mr myers had taken basic federal income and estate_tax courses in law school had previously prepared estate_tax returns and had advised mr carroll on general tax law principles certified_public_accountant c p a frank crowley also began working with mr carroll in the early 1980s and mr carroll followed him when mr crowley changed accounting firms mr crowley provided general bookkeeping and monthly payroll services for the funeral home and he pre- pared its financial statements and federal_income_tax returns in the late 1990s mr crowley conferred with mr carroll monthly concerning the funeral home’s financial statements he interacted more frequently with ms cadman and ms craig who performed in-house bookkeeping duties for the funeral home mr carroll relied on mr crowley for routine income_tax advice although the funeral home’s oper- ations rarely gave rise to complex tax issues in addition to his c p a credential mr crowley held bachelor’s and master’s degrees in accounting and was a cer- cnt investors llc v commissioner tified financial planner he had taken classes in individual and corporate_income_tax and partnership and estate_tax during his degree programs before meeting mr carroll mr crowley had worked as a cost accountant at a publicly held company and practiced at multiple private accounting firms his work entailed advising clients on accounting and income and estate_tax issues and as of financial matters by the mid-1990s the funeral home’s operations had expanded to five mortuaries the carrolls owned the funeral home through a corporation charles carroll funeral home inc ccfh which also held title directly or indirectly to the mortuary buildings and underlying real_property mr car- roll was the funeral home’s original owner and ccfh’s only shareholder until he implemented the giving program through which he transferred annual tranches of shares to his daughters as of mr carroll held of some evidence in the record suggests that before date mr and mrs carroll held legal_title to one of the five real properties as trust- ees of the carroll family_trust the record also suggests however that for all practical purposes the carroll family treated this fifth property as if it too were owned by ccfh ms cadman testified that ccfh owned all five properties ms craig initially confirmed her sister’s statement after prompting from counsel however she stated that she did recall something but was not an expert then agreed when counsel asked her to confirm her recollection that one property was owned by a_trust she em- phasized that operationally the distinction did not matter mr crowley who had for many years prepared the carroll family’s individual tax re- turns and those for ccfh and who also assisted ms craig with book- keeping for the business apparently believed that ccfh owned all five properties in a facsimile message sent in date to the promoter of the tax_shelter that led to this case mr crowley listed all five properties as assets of the corporation breaking out the book values of the land and buildings on each parcel when asked by respondent’s counsel whether the promoter needed this information in order to calculate the amount of gain that the shelter transaction would need to offset mr crowley answered that he believed so we found mr crowley credible as a witness and con- clude that he would not have sent the promoter information inconsistent with the carroll family’s and ccfh’s past tax reporting accordingly we find that for tax purposes ccfh owned all five properties even if one was titled in what amounted to a nominee’s name some evidence in the record suggests that mr and mrs carroll origi- nally held ccfh’s shares through a form of joint_ownership and that mr and mrs carroll jointly held a partnership_interest in cnt other evi- dence is to the contrary in their supplemental stipulation of fact the par- continued united_states tax_court reports ccfh’s outstanding shares and ms cadman and ms craig each held ccfh had initially operated as a c cor- poration but elected s_corporation status at some time before ii solving the low basis dilemma mr carroll wa sec_73 going on in early he and his family had begun to contemplate his retirement and the funeral home’s sale mr carroll intended to sell the funeral home business but retain ownership of the real_property which would be leased to the buyer s sci a mortuary com- pany that had recently begun operating in the area had fol- lowed this model for acquisitions of other local mortuaries and sci had contacted the carrolls about purchasing the funeral home mr carroll believed that if a national mortuary chain pur- chased the funeral home it would not want to purchase the real_property retaining and leasing the real_estate would also provide the family with a periodic_income stream during retirement mr carroll was financially conservative and he had no extensive investment experience before he had never invested in united_states treasury notes t-notes traded stocks bonds or other_securities on margin or participated in a short_sale transaction in mr carroll’s interests in the funeral home and five mortuary properties represented almost of his net_worth and his only other holdings consisted of certificates of deposit and cash to facilitate sale of the business without the real_estate messrs myers and crowley determined that the two needed to be separated they initially concluded that the preferred mechanism for achieving this separation would be for ccfh to divest itself of the mortuary properties leaving it holding only the funeral home’s business operations they could not however identify a way of transferring the real_estate out of ccfh without triggering recognition of substantial built-in_gain caused largely by inflation in real_estate prices as of ties have simplified matters matters by referring to mr carroll as holding his interests in ccfh and cnt and as participating in the transactions at issue independently from his wife we follow the parties’ lead and refer herein only to mr carroll given that in any event mr and mrs carroll filed joint federal_income_tax returns for and depending on when ccfh filed its s election some or all of the recog- cnt investors llc v commissioner date in the aggregate ccfh’s real_estate holdings had an adjusted tax basis of dollar_figure and a fair_market_value of dollar_figure by late mr crowley considered the real estate’s pro- posed transfer from ccfh a dead issue because after a few years of analysis and brainstorming with mr myers and other attorneys he had identified no way for the carrolls to accomplish the transfer without incurring significant tax_liability nevertheless while sale of ccfh’s stock after divestiture of the real_estate appeared a nonstarter sale of its business_assets remained a possibility in that case how- ever ccfh could lose its s election and become subject_to dual-level income_taxation within three years after the asset sale because of the passive_income limitation of sec_1362 either way retention of the real_estate would have income_tax implications in mr myers encountered a potential solution over lunch with a longtime acquaintance local financial adviser ross hoffman mr myers described mr carroll’s problem in general terms explaining that he had a client who needed to transfer appreciated assets out of a corporation for estate_planning purposes mr hoffman advised mr myers that he knew of a strategy that might work earlier in the year mr hoffman had attended a las vegas conference sponsored by fortress financial a new york- based tax planning firm erwin mayer an attorney with the law firm jenkens gilchrist gave a seminar at the con- ference on a strategy he called a basis boost that could allegedly increase the tax basis of low-basis assets the basis boost strategy mr mayer presented was in substance a son- of-boss transaction nized gain could have been subject_to two levels of income_tax because of sec_1374 throughout this opinion for brevity and ease of reference we charac- terize the t-note short_sales and purported partnership capital contribu- tions made by mr carroll and his daughters as a son-of-boss trans- action we recognize however that the overall series of transactions did not entirely align with the definition we have previously provided for a son-of-boss transaction son-of-boss is a variation of a slightly older alleged tax_shelter known as boss an acronym for bond and options sales strategy there are continued united_states tax_court reports mr hoffman was not a tax professional and did not hold himself out as one in he was a certified financial planner and regularly advised clients on liquidity life insur- ance asset allocation and investment planning with a focus on estate_planning he offered clients industry designed tax-advantaged products such as limited_partnerships municipal_bonds and annuities mr hoffman attended the las vegas conference to learn about strategies and ideas that he could sell to clients or to their attorneys or c p a ’s before attending the conference mr hoffman was unfamiliar with mr mayer and with jenkens gilchrist and had never traded stocks or conducted any t-note or short_sale trans- actions for clients mr hoffman never fully understood the son-of-boss transaction that mr mayer pitched at the con- ference but he nevertheless described it to mr myers at the luncheon as a possible solution for mr myers’ client mr myers wanted to understand the son-of-boss trans- action better before presenting it to mr carroll so messrs hoffman and myers met again this time for a conference call with mr mayer bill fairfield another ventura california attorney who had clients situated similarly to the carrolls also participated in the call after speaking with mr mayer mr myers understood that the proposed transaction would involve a short_sale and would conclude with the real estate’s being transferred out of ccfh with a new basis at mr a number of different types of son-of-boss transactions but what they all have in common is the transfer of assets encumbered by significant liabilities to a partnership with the goal of increasing basis in that part- nership the liabilities are usually obligations to buy securities and typi- cally are not completely fixed at the time of transfer this may let the partnership treat the liabilities as uncertain which may let the partner- ship ignore them in computing basis if so the result is that the part- ners will have a basis in the partnership so great as to provide for large-but not out-of-pocket-losses on their individual tax returns enormous losses are attractive to a select group of taxpayers-those with enormous gains 128_tc_192 here as explained below rather than use the son-of-boss to offset unre- lated recognized gains the carrolls used the son-of-boss to eliminate gain prospectively we note that in kligfeld holdings the taxpayer like- wise executed the son-of-boss transaction to boost the tax basis of an ap- preciated asset in mr kligfeld’s case stock to forestall gain recognition upon its disposition see id pincite cnt investors llc v commissioner myers’ request mr mayer sent him a memorandum pre- pared by jenkens gilchrist describing and analyzing the transaction mr myers reviewed the memorandum and con- sulted some of the legal authorities cited therein albeit not in extreme detail thereafter on two occasions messrs myers and hoffman met with the carrolls and mr crowley at mr myers’ office to discuss the proposed transaction using visual aids mr hoffman described in broad strokes how mr carroll could through a short_sale of securities create basis in a new entity and he mentioned that ted turner had engaged in a similar transaction and in a subsequent case concerning it prevailed ms cadman found the ted turner story persua- sive reasoning that if someone who could afford the very best legal and tax_advice had engaged in this kind of trans- action it must be effective after the second meeting with mr hoffman the carrolls decided to proceed with the son- of-boss transaction iii selling the son-of-boss strategy mr hoffman pitched the son-of-boss transaction to the carrolls but the carrolls never became his clients or paid him any compensation he never provided any_tax advice to mr carroll gave a written opinion as to the transaction or expressly represented that the transaction would achieve mr carroll’s desired result he did however answer mr carroll’s and his advisers’ questions parroting what he had heard from mr mayer and consulting with mr mayer when he needed more information messrs myers and crowley and ms cadman all perceived after meeting with him that mr hoffman supported and recommended the transaction once mr carroll decided to go forward with the transaction mr hoffman assisted ministerially with finalizing paperwork he expected to receive a finder’s fee in the form of a percent- by agreement between the parties’ counsel and despite respondent’s subpoenas which respondent did not seek to enforce neither mr nor mrs carroll testified at trial in both cases for health reasons petitioner’s coun- sel represented and letters from mr and mrs carroll’s attending physi- cian lodged with the court confirm that neither mr carroll nor mrs car- roll would be able to testify to any meaningful recollection of the relevant events united_states tax_court reports age of fortress financial’s fee if mr carroll proceeded with the transaction after the various presentations meetings and phone calls mr myers believed that he had a good grasp of how the son- of-boss transaction would work and of the legal theories behind it he had met with fellow ventura attorney bill fair- field and had researched jenkens gilchrist in martindale hubbell and on the internet learning that the firm had offices throughout the united_states including in chicago where mr mayer worked he had spoken by telephone with mr mayer about the transaction he had reviewed mr mayer’s memorandum and the supporting legal authorities and he had been present for mr hoffman’s presentation mr myers believed the transaction was feasible and that the carrolls should seriously consider it he advised mr carroll that the transaction looked like a viable way to resolve ccfh’s low basis dilemma mr myers’ opinion did not change as the transaction pro- ceeded during the implementation phase he spoke by tele- phone with mr mayer on multiple occasions mr myers did not know all of the details of the transaction he did not know for instance how much money was actually at risk in the son-of-boss component of the transaction had no finan- cial information about the short_sale and was unaware that the short_sale would almost certainly generate no profit he did not know how much jenkens gilchrist would charge mr carroll to implement the transaction on the basis of what he did know however mr myers formed the opinion that the transaction was legitimate and proper and he shared this opinion with mr carroll mr myers was working only for mr carroll billed mr carroll monthly for work on the transaction at his regular hourly rate and received no other compensation or incentive for recommending it like mr myers mr crowley did not know how much money was actually at risk in the son-of-boss transaction had no financial information about the short_sale and was unaware that the short_sale would almost certainly generate no profit also like mr myers mr crowley was working only for mr carroll and received no unusual compensation_for his counsel to the carroll family however his advice was more ambivalent than mr myers’ mr crowley did not conceal his lack of complete understanding of the transaction and rather cnt investors llc v commissioner than affirmatively endorse it he told mr carroll that he would go along with it he was willing to do so because the transaction had been developed by what he thought was a knowledgeable national law firm that was sufficiently con- fident to promise in writing that it would defend the trans- action if it were challenged as a c p a in a small two- partner firm mr crowley felt intimidated by the jenkens gilchrist brand and essentially acquiesced notwith- standing mr crowley’s uncertainty ms cadman testified that the family believed he and their other advisers rec- ommended proceeding with the son-of-boss transaction according to ms cadman had mr crowley advised against it the carrolls would not have moved forward iv achieving the basis boost once the go decision had been made mr mayer formed four limited_liability companies llcs cnt which elected to be treated as a partnership for income_tax pur- poses teloma investments llc teloma of which mr carroll was the sole member santa paula investments llc santa paula of which ms craig was the sole member and s mountain investments llc s mountain of which ms cadman was the sole member each of the llcs was formed under delaware law each was a sham entity with no business_purpose the parties have stipulated that cnt was a sham entity with no busi- ness purpose respondent further contends that cnt was not a partner- ship as a matter of fact and that its partners should not be treated as such we use the terms partnership and partner and related terms for convenience only teloma santa paula and s mountain would ordinarily be dis- regarded as entities separate from their respective sole owners see sec_301_7701-2 sec_301_7701-3 b ii proced admin regs none of these three entities ever filed a federal_income_tax return and cnt iden- tified the entities’ individual owners not the entities themselves as part- ners even though the individuals made their capital contributions through their respective llcs online records of the delaware division of corporations reflect that cnt investors llc was formed in delaware on date those records do not reflect whether cnt remains in good standing but it evi- dently has not been dissolved online records of the california secretary of state reflect that a cnt investors llc was formed in california on date those records list ms cadman as that entity’s agent for continued united_states tax_court reports pursuant to directions from and with the active control of mr mayer and his colleagues at jenkens gilchrist the fol- lowing sequence of transactions occurred a son-of-boss on date the five real properties were trans- ferred by deed to cnt the book_value of the transferred real_estate was credited to ccfh’s capital_account see supra note at that time the five properties’ aggregate adjusted tax basis and hence ccfh’s initial outside_basis in cnt was dollar_figure on date mr carroll ms craig and ms cadman via their respective llcs engaged in short_sales of t-notes once the proceeds had settled on november service of process and list the entity’s address as that provided on cnt’s and federal_income_tax returns we take judicial_notice of these adjudicative facts pursuant to fed r evid b see sears f_supp 2d pincite n taking judicial_notice of corporate resolutions avail- able through the maryland department of assessments and taxation’s web site 736_fsupp2d_1257 c d cal taking judicial_notice of inter alia delaware secretary of state’s certificate of authentication for a certificate of incorporation and a certificate of conversion from a corporation to an llc lengerich f_supp 2d pincite n taking judicial_notice of a corporation filing for co- lumbia college chicago on the illinois secretary of state’s web site supra note we explain the intended tax consequences of each transaction merely to illustrate how the shelter was designed to work we expressly do not find that any of these consequences actually ensued under sec_722 t he basis of an interest in a partnership acquired by a contribution of property to the partnership shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution -that is an exchanged_basis hence as no taxable gain was recognized at that time ccfh’s tax basis in its partnership_interest would equal its tax basis in the contributed real_estate the schedule_k-1 partner’s share of income credits deductions etc cnt issued to ccfh for cnt’s tax_year ending date reports the amount of ccfh’s capital contributions during the tax_year as dollar_figure in a short_sale the investor borrows securities and incurs an obliga- tion to return identical_securities within a specified period the investor then sells the borrowed securities for cash planning to purchase replace- ment securities later for return to the lender if the securities’ market price declines in the meantime the investor will make a profit if the secu- rities’ market price increases the investor will incur a loss when an in- vestor conducts such a transaction through a broker the broker may re- quire that the investor post the sale proceeds as security and or deposit cnt investors llc v commissioner the carrolls transferred a total of dollar_figure in cash proceeds from the short_sales together with the related obligations and a nominal amount of cash apparently dollar_figure to cnt these transfers were sham transactions having no business_purpose the transferred proceeds and cash totaling dollar_figure were credited to mr carroll ms cadman and ms craig’s capital accounts and established their respective initial outside bases in cnt as dollar_figure dollar_figure and dollar_figure see supra note on the premise that the transferred obligations were not liabilities for pur- poses of determining the purported partners’ capital con- tributions their capital accounts and outside bases were not reduced to reflect the partnership’s assumption of these partner obligations cnt immediately used the transferred proceeds and cash to purchase t-notes having a principal_amount slightly greater than the amount the carrolls had sold short it did so under an agreement with deutsche bank whereby deut- sche bank agreed to repurchase the t-notes repo through this offsetting repo transaction cnt reduced to near zero its risk of incurring a loss on the short_sale on date cnt closed the repo transaction and used the proceeds to satisfy the obligations that had funds into a margin_account so that if the market price has increased and the short_sale proceeds are insufficient to fund the purchase of re- placement securities the broker can apply the funds in the margin_account to the deficit see generally 33_bta_557 explaining a short_sale conducted on the new york stock exchange through a broker in opening the short_sale transaction and in later contributing the open positions and obligations to cnt the carrolls acted through their respec- tive wholly owned llcs because we disregard these three llcs as enti- ties separate from their owners see supra note and for brevity we refer to the individuals directly under sec_752 a ny decrease in a partner’s individual li- abilities by reason of the assumption by the partnership of such individual liabilities shall be considered as a distribution of money to the partner by the partnership the partner’s outside_basis decreases by the amount of the deemed_distribution sec_733 the partner’s capital_account also decreases by the amount of the deemed_distribution sec_1 b iv b income_tax regs of course if a partnership were to as- sume a partner’s obligation that did not qualify as a liability for purposes of sec_752 as was intended here then the downward adjustments of out- side basis and capital would not occur united_states tax_court reports been transferred to it repurchasing the same number of t-notes that mr carroll ms craig and ms cadman had previously sold short and closing the short_sale positions this transaction which generated a nominal dollar_figure loss to cnt had an estimated less than probability of gener- ating a gain_or_loss greater than the additional dollar_figure margin that deutsche bank had required the carrolls to post in connection with the transaction the transaction did how- ever leave cnt allegedly holding only the real_estate with an adjusted tax basis or inside_basis of dollar_figure by comparison its partners’ aggregate adjusted_basis in their partnership interests or outside_basis was dollar_figure b basis boost on date mr carroll ms cadman and ms craig who were ccfh’s only shareholders purported to transfer their respective partnership interests in cnt to ccfh as a result of these transfers ccfh became cnt’s sole owner the transfers triggered the termination of cnt as a part- nership for tax purposes the following events were deemed to occur cnt liquidated transferring all of its assets to its partners in proportion to their interests and the three individual partners then contributed the assets received in the liquidation to ccfh leaving ccfh holding all of the real_estate each of cnt’s partners took a tax basis in the assets received in the deemed liquidation equal to that partner’s outside_basis with that step the real under sec_723 a partnership’s basis in contributed_property is the adjusted_basis of such property to the contributing_partner at the time of the contribution -that is a transferred basis-so cnt would have taken ccfh’s tax basis in the real_estate since neither one recognized any gain that could have added to that basis sec_708 provides that a partnership is considered terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits here of cnt changed hands see revrul_99_6 1999_1_cb_432 under sec_732 t he basis_of_property distributed by a part- nership to a partner in liquidation of the partner’s interest shall be an amount equal to the adjusted_basis of such partner’s interest in the part- nership here the partners’ initial aggregate outside_basis dollar_figure would have been reduced pursuant to sec_705 for the dollar_figure short- cnt investors llc v commissioner estate’s aggregate adjusted tax basis rose from dollar_figure to dollar_figure ostensibly without any taxable event’s having occurred upon the deemed contribution of cnt’s assets to ccfh the real estate’s newly boosted basis transferred to ccfh and the carrolls’ aggregate basis in their ccfh stock increased by the same amount inside and outside bases were once again allegedly aligned all that remained to be done was to transfer the real_estate out of ccfh c real_estate extraction on date ccfh distributed percentage interests in cnt totaling to its three shareholders in proportion to their respective interests in ccfh the deemed liquidation and contribution occurring on december resulted in ownership of the real estate’s shifting for tax purposes from cnt to the carrolls and then from them to ccfh but title to the real_estate did not change cnt continued to hold title to the property for tax purposes the distribution of cnt interests on december resulted in a deemed_distribution of the real_estate to ccfh’s share- holders followed by their deemed contribution of the real_estate to a new partnership new cnt upon the deemed_distribution of the real_estate ccfh rec- ognized gain equal to the difference between its aggregate adjusted tax basis in the real_estate dollar_figure and the real estate’s then-current fair_market_value dollar_figure-that is term capital_loss and dollar_figure of interest_expense incurred by cnt in con- nection with the short_sale under sec_351 persons transferring property to a corporation rec- ognize no gain_or_loss if the transfer is made solely in exchange for stock in such corporation and immediately_after_the_exchange such persons hold stock representing of the corporation’s combined voting power and of the other shares of the corporation in this case the carrolls held of ccfh’s outstanding shares both before and after the transaction and so would have recognized neither gain nor loss their basis in their ccfh stock would have increased pursuant to sec_358 by the amount of their basis in their partnership interests adjusted pursuant to sec_705 see supra note or dollar_figure under sec_362 ccfh would have taken a transferred_basis of dollar_figure in the of cnt that it received in the exchange giving it a total basis in cnt of dollar_figure see revrul_99_5 1999_1_cb_434 united_states tax_court reports dollar_figure because ccfh was an s_corporation that dollar_figure gain passed through and was taxable to ccfh’s shareholders the passthrough gain increased each share- holder’s outside_basis in ccfh possibly giving each a suffi- cient basis to absorb the distribution without further gain recognition the shareholders’ aggregate basis in the distributed real_estate and the amount of the distribution was its fair_market_value dollar_figure that fair_market_value basis transferred to new cnt upon the deemed con- tribution the deemed contribution also revived cnt as a partnership in the form of new cnt this series of transactions divested ccfh of its real_estate holdings and concluded with mr carroll ms cadman and ms craig owning the five mortuary properties through new cnt purportedly generating only dollar_figure of taxable long- term capital_gain in the process absent the basis boost to the real_estate from the son-of-boss transaction the amount would have been dollar_figure jenkens gilchrist sec_311 provides generally that if a corporation distributes to a shareholder property the fair_market_value of which exceeds its adjusted tax basis the corporation must recognize gain as if such property were sold to the distributee at its fair_market_value under sec_1366 and c an s_corporation shareholder’s gross in- come for any_tax year includes the shareholder’s pro_rata share of the s corporation’s items of income for the s corporation’s tax_year ending with or within the shareholder’s tax_year sec_1367 provides that an s_corporation shareholder’s basis in his stock shall be increased by the sum of income items of the s corpora- tion passed through to the shareholder under sec_1366 under sec_1368 and c a distribution to an s_corporation shareholder is non- taxable to the extent of either the shareholder’s basis if the s_corporation has no earnings_and_profits or the net amount of passthrough income and loss from the s_corporation reported by the shareholder less prior distribu- tions if the s_corporation has earnings_and_profits under sec_301 the amount of a distribution is its fair_market_value under sec_301 a corporate shareholder takes a fair_market_value basis in property distributed by a corporation under sec_723 a partnership takes a transferred_basis in property contributed by a partner in exchange for a partnership_interest because sec_311 requires a corporation to recognize gain on the dis- tribution of appreciated_property as if it had sold that property for fair_market_value we calculate gain absent the basis boost as the difference between ccfh’s amount_realized the property’s fair_market_value of dollar_figure and ccfh’s original tax basis dollar_figure respondent agrees with these figures for the real estate’s fair_market_value and adjusted tax cnt investors llc v commissioner charged dollar_figure for its services in arranging executing and assisting with reporting of the series of transactions the firm also delivered to mr carroll ms cadman and ms craig similar opinion_letters describing the transactions and attesting to their probable tax consequences v reporting the transactions mr crowley prepared all relevant federal_income_tax returns for the transactions when asked to prepare returns for tax_year mr crowley sought further explanation about the transactions from mr mayer jenkens gilchrist later reviewed mr crowley’s first drafts of ccfh and cnt’s tax returns at his request and recommended some changes a cnt’s returns because of its mid-year termination and subsequent revival cnt filed two forms u s partnership return of income for tax_year one for the taxable_period sep- tember through date december return and one for a one-day taxable_period date december return on the december return cnt reported interest_expense of dollar_figure and on schedule d capital_gains_and_losses a dollar_figure short-term_capital_loss incurred on date on a short_sale of t-notes on the appended schedules k-1 cnt reported capital interests capital contributions distributive shares of short-term_capital_loss and interest_expense distributions and yearend capital accounts as fol- lows basis but calculates the amount of gain that would have been recognized by ccfh and passed through to its shareholders absent the son-of-boss transaction as dollar_figure respondent does not explain why his computa- tion exceeds the difference between basis and the amount_realized by dollar_figure but this amount does equal ccfh’s distributive_share of cnt’s net_loss reported on its december return because whether ccfh’s shareholders may ultimately be required to recognize dollar_figure of gain as a result of this loss’s disallowance is a legal question we describe here only the gain rec- ognition compelled by sec_311 and sec_1366 united_states tax_court reports item capital interest capital contributions short-term_capital_loss interest_expense distributions yearend capital_account charles and garnet carroll nancy cadman teri craig ccfh total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- on the december return new cnt reported no income deductions gains or losses on the appended schedules k-1 new cnt reported capital interests capital contribu- tions distributions and yearend capital accounts as follows partner capital interest capital contributions distributions yearend capital_account charles and garnet carroll nancy cadman teri craig total dollar_figure big_number big_number big_number --- --- --- --- dollar_figure big_number big_number big_number b ccfh’s return ccfh filed a single federal_income_tax return for on form_1120s u s income_tax return for an s_corporation on the appended schedules k-1 shareholder’s share of income credits deductions etc ccfh identified its share- holders and their ownership percentages as charles carroll nancy cadman and teri craig ccfh’s shareholders and their ownership percent- ages remained unchanged from the beginning of the tax_year on a treasury reg sec_1_351-3 statement state- ment appended to its return ccfh reported receiving as a contribution_to_capital an interest in cnt having a basis in the transferor’s hands of dollar_figure as of date jenkens gilchrist provided the statement to mr crowley for attachment to ccfh’s return and mr mayer told him that it was a necessary disclosure with regard to ccfh’s distribution to shareholders of cnt interests mr mayer explained that disclosure was unneces- sary because there had been a simultaneous transaction on the basis of this guidance mr crowley did not report the transaction as a deemed asset sale on schedule d capital cnt investors llc v commissioner gains and losses and built-in gains which he believed would ordinarily be required mr crowley did not under- stand mr mayer’s explanation but nonetheless followed his instructions ccfh did not report any short- or long-term_capital_gain or loss for and did not file schedule d that year it reported total nondividend distributions to share- holders during the year of dollar_figure c individuals’ returns on their respective form sec_1040 u s individual_income_tax_return mr and mrs carroll ms cadman and her husband cadmans and ms craig and her husband craigs each couple filing jointly reported only passthrough ordinary_income from ccfh none of them reported any passthrough capital_gain from ccfh and none of them reported any otherwise taxable_distribution from ccfh mr and mrs carroll filed their return on date the cadmans and the craigs filed their returns on date respondent received from mr and mrs carroll and the cadmans on date and from the craigs on date signed forms 872-i con- sent to extend the time to assess tax as well as tax attributable to items of a partnership extending the period for assessment as to their tax years to date on date respondent received from each couple a second signed form 872-i extending the limitations_period to date vi challenging the transactions on date respondent mailed an fpaa with respect to cnt’s december return in the fpaa respondent adjusted to zero cnt’s reported losses deduc- tions distributions capital contributions and outside_basis for the applicable tax period the fpaa cites myriad bases for these adjustments including that cnt was not as a fac- tual matter a partnership lacked economic_substance and was formed_or_availed_of solely for tax_avoidance purposes and that both the son-of-boss transaction and the indi- vidual partners’ subsequent contribution of their interests to ccfh were sham transactions undertaken solely for tax_avoidance purposes respondent also determined an united_states tax_court reports accuracy-related_penalty under sec_6662 of or of any underpayment attributable to a gross or substantial_valuation_misstatement negligence or disregard of rules and regulations and or a substantial_understatement_of_income_tax cnt through its tax_matters_partner mr carroll timely petitioned this court on date for readjust- ment of partnership items under sec_6226 challenging each of respondent’s adjustments and all alleged bases for the determined penalty i preliminary matters opinion we have listed above only three issues for decision in this case but the parties have between them raised several others before proceeding to the issues we will decide we explain why we do not decide two others whether the venue for appeal in this case is in the u s court_of_appeals for the ninth circuit ninth circuit or the u s court_of_appeals for the district of columbia circuit d c circuit and whether this court has jurisdiction over the accuracy-related_penalty determined in the fpaa we need not answer the second question because the u s supreme court has already done so-in the affirmative-in united_states v woods u s ll ll 134_sct_557 we need not resolve the first question because after woods the answer will not affect our analysis of the sub- stantive issues in this case a when appellate venue matters sec_7482 governs the venue for appeal from a deci- sion of this court where our decision readjusts partnership items pursuant to a petition under sec_6226 the appel- late venue is the u s court_of_appeals for the circuit in which the partnership’s principal_place_of_business is located sec_7482 if however the subject partnership has no principal_place_of_business when the petition is filed the appellate venue will be the d c circuit sec_7482 flush language see also 140_tc_73 where it was not established whether a partnership had a principal_place_of_business at the time cnt investors llc v commissioner the petition was filed concluding that the case would be appealable in the d c circuit respondent contends that cnt had no principal_place_of_business when the petition was filed and that the d c circuit is the proper venue for appeal petitioner however insists that the venue for appeal in this case is the ninth circuit as a trial_court we do not ordinarily opine on the venue for appeal of our decisions see peat oil gas assocs v commissioner tcmemo_1993_130 65_tcm_2259 however this court follow s a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone 54_tc_742 aff ’d 445_f2d_985 10th cir where the proper venue for appeal determines how we should apply the law w e believe it appropriate to consider the issue of venue 72_tc_1055 rev’d and remanded on other grounds 639_f2d_805 d c cir b why appellate venue does not matter here in their briefs the parties invoke the golsen_rule with respect to two related issues first the substantial and gross_valuation_misstatement penalties apply with respect to any understatement_of_tax attributable to the misstatement sec_6662 h if the venue for appeal is the ninth cir- respondent argues that he issued the fpaa with respect to cnt’s de- cember return and under sec_708 the partnership for which that re- turn was filed terminated on date and could therefore have had no principal_place_of_business when the petition was filed nearly seven years later moreover the parties have stipulated that cnt was a sham entity and respondent contends that a sham entity cannot have a prin- cipal place of business either way respondent reasons the appellate venue is in the d c circuit cnt contends that whether a partnership has terminated or is a sham for tax purposes does not affect its legal or factual existence as a legally existing business_entity as evidence of a principal_place_of_business in california it points to cnt’s purported ownership of california real_estate and its filing of income_tax returns reflecting such ownership and stating a california address petitioner alleges that cnt filed such returns for many years after the sham transfers of property occurred that as a lim- ited liability company it remains in good standing and that it has con- tinuously held four of the five mortuary properties since united_states tax_court reports cuit petitioner contends we would be bound to follow that court’s decisions in 556_f3d_1056 9th cir aff ’g in part rev’g in part tcmemo_2006_131 and 893_f2d_225 9th cir aff ’g tcmemo_1988_416 interpreting the phrase attributable to in gainer v commissioner f 2d pincite the taxpayer purchased an interest in a shipping container at an inflated value paying most of the purchase_price with a promissory note then claimed an investment_tax_credit and deducted depreciation on the basis of the inflated value the commis- sioner disallowed the deduction because the container was not placed_in_service in the tax_year at issue and also determined a valuation_misstatement_penalty id affirming this court the ninth circuit held that the taxpayer’s under- statement of income_tax was not attributable to his over- statement of the container’s value id pincite rather the understatement was attributable to the container’s not having been placed_in_service a fact that precluded the tax- payer from deducting any depreciation see id in keller v commissioner f 3d pincite1 the ninth circuit extended gainer’s reasoning to disallow a gross_valuation_misstatement penalty where the taxpayer engaged in a sham_transaction and then claimed deductions for and reported basis in assets that he never actually acquired on peti- tioner’s reading these precedents compel us to disallow any valuation_misstatement_penalty here because any under- statement of tax results from cnt’s sham status not from a valuation misstatement in making this argument petitioner did not have the ben- efit of the supreme court’s subsequently released decision in woods specifically citing keller the supreme court rejected the premise on which the ninth circuit’s rule rests-that is that a transaction’s lack of economic_substance and an over- statement of basis are necessarily independent possible causes for an understatement_of_tax woods u s at ll s ct pincite where partners underpa y their taxes because they overstate their outside_basis because the partnership is a sham the court had no difficulty concluding that any resulting under- payment was attributable to the misstatement of outside_basis id at ll s ct pincite woods governs the valu- cnt investors llc v commissioner ation misstatement penalty’s applicability here regardless of the appellate venue second under sec_6221 we may consider the applica- bility of a penalty only to the extent that it relates to an adjustment to a partnership_item if the venue for appeal is the d c circuit petitioner contends we would be bound to follow that court’s decision in 591_f3d_649 d c cir aff ’g in part rev’g in part vacating and remanding in part 131_tc_84 there the d c circuit strongly hinted that where the commissioner determines that a penalty applies to an understatement of income_tax and that understatement is attributable to an adjustment of outside_basis this court lacks jurisdiction over the penalty in a partnership-level pro- ceeding because outside_basis is an affected_item to be resolved at the partner level see id pincite this court has twice before examined the scope and import of the d c circuit’s holding see 138_tc_67 135_tc_581 we need not revisit the question here because in the interim the supreme court has had the final word in woods u s at ll s ct pincite where the alleg- edly misstated item was outside_basis in a sham_partnership the supreme court concluded that a trial_court in a partner- ship-level proceeding has jurisdiction to determine whether the partnership’s lack of economic_substance can justify imposing a valuation-misstatement penalty on the partners regardless of the appellate venue woods confirms that we have jurisdiction to consider the valuation misstatement pen- alty we need not invoke the golsen_rule for either reason raised by the parties we will apply the same legal principles to the issues in this case whether the venue for appeal is the d c circuit or the ninth circuit for us to undertake to resolve the correct appellate venue inasmuch as it would not affect the disposition of this case would at best amount to rendering an advisory opinion this we decline to do see 126_tc_1 united_states tax_court reports ii timeliness of the fpaa the parties have stipulated that cnt and the son-of- boss transaction were shams one might view this stipula- tion as a concession by petitioner of the entire case it is not petitioner offers a defense to the penalties determined in the fpaa and more importantly vigorously contests the fpaa’s validity in the first instance claiming that its issuance was untimely a timeliness under tefra in the context of an fpaa issued under tefra proce- dures timeliness for statute_of_limitations purposes is deriva- tive the internal_revenue_code prescribes no period during which tefra partnership-level proceedings which begin with the mailing of the fpaa must be commenced however if partnership-level proceedings are commenced after the time for assessing tax against the partners has expired the proceedings will be of no avail because the expiration of the period for assessing tax against the partners if properly raised will bar any assessments attributable to partnership items generally in order to be a party to a partnership action a partner must have an interest in the outcome if the statute_of_limitations applicable to a partner bars the assessment of tax attributable to the partnership items in issue that partner would generally not have an interest in the outcome see sec_6226 and d however a partner may participate in such action for the purpose of asserting that the period of limitations for assessing any_tax attributable to partner- ship items has expired and that we have jurisdiction to decide whether that assertion is correct 114_tc_533 fn refs omitted section a prescribes a three-year limitations_period commencing on the later of the date on which the partner- ship return is filed or the last day for filing such return with- out regard to extensions for the assessment of tax attrib- utable to any partnership_item or affected_item however we have held that s ection provides a n alternative minimum period of time for the assessment of any_tax attrib- utable to partnership items or affected items that can extend but not reduce the limitations_period otherwise pre- scribed by sec_6501 rhone-poulenc surfactants specialties l p v commissioner t c pincite cnt investors llc v commissioner respondent issued the fpaa with respect to cnt’s december return which covered the taxable_period sep- tember through date that taxable_period ended within the partners’ common taxable_year so we must ascertain whether the period for assessment for the tax_year had expired as to any or all of cnt’s partners when respondent issued the fpaa on date see sec_706 partner must include partnership items in income in the partner’s tax_year within or with which the partnership’s tax_year ends it is undisputed that the alternative three-year limitations periods in sec_6501 and a had both lapsed with respect to all partners’ tax years when respondent issued the fpaa instead respondent hangs his hat on sec_6501 which extends the limitations_period to six years where a taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return in that case the time for assessment would have expired on date as to mr and mrs carroll and three days later as to the cadmans and the craigs before their respective expiration dates under sec_6501 but after their respective expiration dates under sec_6501 and a mr and mrs carroll the cadmans and the craigs all agreed to extend the periods for assessment for their tax years including with respect to tax items attributable to cnt to date see sec_6501 before that date each couple agreed to further extend the limitations_period to date respondent issued the fpaa before that later date the fpaa’s timeliness therefore turns on whether sec_6501 applies ccfh the fourth partner identified on cnt’s december return was a passthrough_entity wholly owned by the named individuals so we do not consider it separately in our analysis of the applicable limitations periods if the fpaa was timely then it tolled the statute_of_limitations as to cnt’s partners for the duration of this proceeding until one year after our decision in this case becomes final see sec d 114_tc_533 united_states tax_court reports b theory of omission the statute_of_limitations is an affirmative defense to be pleaded and ultimately proven by petitioner but because respondent asserts that the six-year statute_of_limitations in sec_6501 applies respondent bears the burden of going forward with the evidence regarding the alleged omis- sion of income see 119_tc_140 if respondent satisfies that burden then petitioner must introduce evidence of his own to rebut respondent’s showing see id pincite relying on stipulated facts and the tax returns in the record respondent offers the following pursuant to the par- ties’ stipulations cnt teloma santa paula and s moun- tain are all disregarded as shams and the transfer of short_sale proceeds and related obligations to cnt is also dis- regarded as a sham therefore ccfh in fact distributed its interest in the highly appreciated assets of cnt the five mortuary properties to its shareholders the carrolls under sec_311 if a corporation distributes appre- ciated property to a shareholder the corporation must recog- nize gain as if it had sold the property for fair_market_value where the corporation is an s_corporation that gain passes through and is taxable to the corporation’s shareholders pursuant to sec_1366 yet neither ccfh nor its shareholders reported any of this gain hence an item_of_gross_income was omitted from ccfh’s form_1120s and from its three shareholders’ form sec_1040 by respondent’s computations because this omission amounted to more than of gross_income for each partner sec_6501 applies we conclude that respondent has met his burden of going forward with evidence as to the longer six-year period of limitations we turn now to petitioner’s response petitioner offers four alternative reasons sec_6501 will not avail respondent here we examine each of these arguments in turn c omission by bootstrapping first petitioner charges respondent with attempting to bootstrap an alleged omission by a different taxpayer using a transaction occurring outside the tax period covered by the cnt investors llc v commissioner return that is the subject of the fpaa the december return to hold open the period of limitations with respect to items reported on that return petitioner contends this approach stretches our caselaw too far we view petitioner’s bootstrapping critique as aimed at two mismatches between cnt and the taxpayers from whose returns the income item was allegedly omitted and between the tax period covered by the december return and the tax period in which the event giving rise to the income item occurred neither of these incongruities is unprecedented to a partnership transferred property in rhone-poulenc surfactants specialties l p v commissioner t c pincite the taxpayer corporation had purportedly in exchange for an interest therein the commissioner dis- cerning a sale disguised as a capital_contribution issued an fpaa adjusting items relating to the purported contribution id before this court the commissioner claimed that while no income had been omitted from the partnership’s return if the fpaa adjustments were sustained the taxpayer corpora- tion would have failed to report a substantial gain on its own return id pincite because of this omission by a partner the six-year limitations_period of sec_6501 would apply with respect to that partner see id we agreed with the commissioner’s analysis see id pincite petitioner contends that respondent stretches rhone- poulenc beyond its moorings by relying on an omission by a third-party entity but as we have elucidated above if the fpaa’s adjustments are sustained then it will necessarily follow that mr carroll ms cadman and ms craig will each have omitted income from his or her own return-that is passthrough sec_311 gain includible under sec_1366 it is this omission not ccfh’s omission of the sec_311 gain from its form_1120s that would trigger sec_6501 as to the carrolls granted the omitted item does not flow through to the individual partners directly from cnt but instead from another source ccfh yet in rhone-poulenc surfactants specialties l p v commissioner t c pincite likewise the omitted item did not flow through to the taxpayer corporation from the partnership but instead arose under sec_1001 and here as in rhone-poulenc there will have been an omission only united_states tax_court reports if the adjustments in the fpaa are sustained id pincite given these essential similarities we think that rhone- poulenc squarely applies to the facts before us petitioner further cites as unprecedented respondent’s reli- ance on an omission arising from a transaction that occurred outside the partnership tax period covered by the subject return yet in 128_tc_192 we addressed a highly similar situation there in an individual taxpayer engaged in a son-of-boss tax_shelter transaction and contributed the proceeds and related obligations to a partnership along with highly appre- ciated inktomi stock id pincite the partnership sold most of the stock in but distributed the proceeds and the remaining stock to its partners-the taxpayer and his wholly owned s corporation-in id pincite in the commissioner issued to the partnership an fpaa based upon its form_1065 id pincite the partnership’s tax_matters_partner petitioned this court and raised a statute_of_limitations defense id pincite the commissioner asserted that the fpaa was timely because the limitations_period with respect to the individual taxpayer’s tax_year had not expired when the fpaa was mailed and the adjustments in the fpaa would if sus- tained affect items reported on that taxpayer’s tax_return namely the distributed proceeds from the stock sale see id pincite scrutinizing tefra we discerned that con- gress anticipated that the taxable_year in which an assess- ment is made would not always be the same as the taxable_year in which the adjustments are made id pincite specifi- cally rejecting the tax matters partner’s timing mismatch arguments we held that the fpaa was timely when issued because the limitations_period had not yet run as to the tax- able year in which an assessment triggered by the fpaa’s adjustments would be made id pincite kligfeld holdings more than justifies respondent’s position here there no overlap existed between the taxable_period covered by the fpaa and the taxable_period for which if its adjustments were sustained an assessment would be made here given that the alleged omission arose from a trans- here the alleged omission results from sustaining the partnership- level adjustments not from a wholly independent source cnt investors llc v commissioner action occurring on date any assessment as to cnt’s partners would be made for their tax_year cnt’s december return covers a period entirely within that same tax_year moreover contrary to petitioner’s assertion there was a third-party entity in play in kligfeld holdings as here the only other partner in the purported partnership created by the individual taxpayer in kligfeld holdings v commis- sioner t c pincite was his wholly owned s corpora- tion to which as occurred here he contributed a sufficiently large interest in the partnership to trigger a technical termi- nation under sec_708 and while in kligfeld holdings the fpaa’s adjustments would have flowed through directly to the individual taxpayer’s return sustaining those adjustments would also have resulted in additional pass- through income to the taxpayer under sec_1366 see id pincite explaining commissioner’s position that s cor- poration should have reported capital_gain on the partner- ship’s distribution of cash proceeds from the stock sale between them rhone-poulenc and kligfeld holdings pro- vide ample support for respondent’s theory and decisively answer petitioner’s boot-strapping argument we therefore proceed to petitioner’s second argument d scope of sham petitioner insists that-pursuant to the parties’ stipulation and on the basis of the entire record-every step in the series of transactions the carrolls undertook should be disregarded petitioner contends that transfer of the real_estate was part of an integrated series sham of transactions that the entire series should be disregarded and that ccfh should be treated as the real properties’ continuous tax owner at trial petitioner introduced a chart comparing the amount of depre- ciation that could have been taken on the real_estate had the transactions at issue not occurred with the depreciation possible after the basis boost for tax years petitioner’s counsel explained that the chart aimed to show the carrolls’ net tax_benefit from the transactions we admitted the chart as exhibit petitioner also sought to introduce a second chart marked as petitioner’s exhibit which purported to depict the amounts by which new cnt’s net_income and the flowthrough income of its partners would have increased if the real estate’s basis had remained continued united_states tax_court reports accordingly petitioner concludes the transaction generating the allegedly omitted income never occurred so no income could have been omitted respondent naturally demurs in his view only the son- of-boss transaction was a sham because it was entered into solely to artificially eliminate the built-in_gain in the real_estate while the remaining steps were cognizable for tax purposes the parties’ arguments implicate three closely related and frequently conflated legal doctrines the economic_substance_doctrine the sham_transaction doctrine and the step_transaction_doctrine although these doctrines’ distinct names might suggest corresponding substantive distinctions the lines between and among them blur upon examination congress reduced prospective confusion as to the economic_substance doctrine’s unchanged throughout the transaction respondent objected to the figures as a hypothetical scenario representing expert opinion and respondent fur- ther disputed the figures themselves after ascertaining that the numbers in the exhibit had been drawn from proposed amended returns submitted to but not accepted by respondent the court reserved decision on the ex- hibit’s admission with regard to respondent’s expert testimony objection although the ex- hibit represents a hypothetical we think it one to which mr crowley could testify as a lay witness under fed r evid mr crowley prepared the tax returns that were actually filed the exhibit reflects how he would have prepared those returns differently pursuant to internal_revenue_code and internal_revenue_service irs requirements had the trans- actions at issue not occurred-in which case there would have been no sec_311 gain to recognize no special expertise is needed for a witness to opine on how that witness would have applied undisputed rules differently under hypothetical alternative circumstances see eg 720_f3d_453 2d cir where accountants who had not been qualified as experts testified to how accounts they prepared under undisputed accounting rules would have differed had they been aware of certain facts finding testimony admissible as lay opinion we further find exhibit relevant to petitioner’s argument that the events detailed here represent a single integrated sham_transaction and that the parties there- fore remain in their pretransaction tax positions the exhibit reflects peti- tioner’s view of the carrolls’ tax_liabilities if his argument prevails al- though exhibit omits any gain from the transactions at issue fed r evid sets a low bar for relevancy we will therefore admit the exhibit as relevant to petitioner’s aforementioned argument and for the limited purpose of proving how mr crowley would have prepared the carrolls’ post-1999 returns had the transactions at issue not taken place we give it weight commensurate with its probative value cnt investors llc v commissioner tenets when it codified that doctrine in date see health care and education reconciliation act of pub_l_no sec stat pincite0 codified at sec_7701 yet the flurry of commentary that fol- lowed the issuance by the irs of notice_2014_58 2014_44_irb_746 interpreting the codified provision amply dem- onstrates the degree of remaining uncertainty as to the scope contours and sources of economic_substance and the other noncodified judicial doctrines see eg jasper l cummings jr the sham_transaction doctrine tax note sec_1239 amy s elliott economic_substance notice’s sham treatment prompts criticism tax notes susan simmonds economic_substance cases still reflect a vague doctrine tax note sec_32 if one looks to the caselaw the economic_substance sham_transaction and substance over form doctrines resemble a venn diagram in a statutorily mandated study the joint_committee on taxation attempted to define and distin- guish these three doctrines as well as the business_purpose and step transaction doctrines see staff of j comm on tax- ation study of present-law penalty and interest provisions as required by section of the internal_revenue_service restructuring act of including provisions relating to corporate tax_shelters vol i pincite j comm print the study candidly acknowledges that t hese doc- trines are not entirely distinguishable and their application to a given set of facts is often blurred by the courts and the irs there is considerable overlap among the doctrines and typically more than one doctrine is likely to apply to a trans- action id pincite the doctrines’ substantive similarities would not alone generate uncertainty for taxpayers or tenure opportunities for tax academics if courts applying the doctrines did so using consistent terminology we have not we have described the step_transaction_doctrine for example as sim- ply an extension or application of the substance_over_form_doctrine see eg 130_tc_170 ‘the step trans- action doctrine embodies substance over form principles ’ quoting santa monica pictures l l c v commissioner t c memo aff ’d 601_f3d_763 8th cir similarly courts have used the term sham to characterize transactions lacking economic_substance see eg united continued united_states tax_court reports despite their lexical imprecision prior opinions of this court and other courts form a substantial body of precedent for the application of judicial doctrines to disallow tax results in transactions that on their face technically strictly con- form to the letter of the code and the regulations in identifying the source of those doctrines courts typically point to 293_us_465 gregory has come to stand for so many principles that in order to define our premises before applying them to the facts of this case what the supreme court actually said and what it was doing in that case bear reexamination gregory revisited gregory and subsequent supreme court opinions relying upon it contain the seeds of each of the doctrines attributed to it mrs gregory had conducted a series of transactions states v woods u s ll ll 134_sct_557 or charac- terized the economic_substance and sham_transaction doctrines as equiva- lents see eg 113_fedclaims_117 ndollar_figure some may quibble with the notion that widely accepted legal doctrines can develop within so short a span a sec_30 or even years see eg jasper l cummings jr the sham_transaction doctrine tax note sec_1239 sec_1241 the common law’s development has been described as a gradual process building on past decisions drawing on new experience and responding to changing conditions see 448_us_56 abrogated on other grounds by 541_us_36 for better or worse the pace at which those conditions change has inexorably quickened in recent decades social technological economic and political changes all occur far more rapidly now than in the days of blackstone or even holmes we do not find it implausible that com- mon law principles should coalesce more swiftly in this environment nor it seems does congress which recognized economic_substance as a com- mon law doctrine in see health care and education reconciliation act of pub_l_no sec stat pincite0 codi- fied at sec_7701 courts and commentators have variously characterized 293_us_465 as interpolating a business_purpose re- quirement into the predecessor statute of sec_368 see eg 4_tc_897 aff ’d 155_f2d_237 3d cir aff ’d 331_us_737 cummings supra pincite7 reading a business_purpose requirement into the code more generally see eg 270_f2d_294 3d cir aff ’g 31_tc_33 and aff ’g 31_tc_26 identi- fying and disregarding a sham_transaction see eg helvering v minn cnt investors llc v commissioner that she asserted satisfied all requirements for a reorga- nization under then-applicable law such that her wholly owned corporation’s transfer to her of highly appreciated stock ensconced within a transient corporate shell was non- taxable see gregory v helvering u s pincite in its opinion the supreme court asked whether what was done apart from the tax motive was the thing which the statute intended id pincite the court’s answer to that question implicates two rationales first the court read the statute to apply only to transfers made in pursuit of a business or cor- porate purpose see id second the court emphasized its focus on the substance rather than the form of what had transpired characterizing the transaction as a mere device which put on the form of a corporate_reorganization as a dis- guise for concealing its real character see id less than one year later the court echoed these two themes in 296_us_378 another reorganization case the court distinguished the case before it from gregory as involving a bona_fide busi- ness move ie business_purpose id further the court explained that gregory had revealed a sham a mere device intended to obscure the character of the transaction but confirmed that gregory had disregarded the mask and dealt with realities id the court thus used the word sham to describe a transaction the true character of which did not align with its form and thereby tethered the term sham to substance over form principles see id tea co 296_us_378 752_f2d_89 4th cir aff ’g in part rev’g in part 81_tc_184 enunciating a broad substance over form principle see eg 248_f2d_399 2d cir remanding tcmemo_1956_137 alvin c warren jr the requirement of economic profit in tax_motivated_transactions taxe sec_985 sec_986 and applying the step transaction principle see eg 927_f2d_1517 10th cir courts also routinely cite gregory in applying the economic_substance_doctrine see eg 157_f3d_231 3d cir aff ’g in part rev’g in part tcmemo_1997_115 but cf david p hariton sort- ing out the tangle of economic_substance tax law crediting judge learned hand’s opinion for the court_of_appeals for the second circuit in gregory as the doctrine’s source united_states tax_court reports hence the sham_transaction doctrine originated as an extension of gregory’s substance over form principle we have described that doctrine as having two strands a fac- tual sham is a transaction that did not in fact take place and a legal or economic sham also known as a sham in substance is a transaction that did take place but that had no independent economic significance aside from its tax implications see 103_tc_29 the latter strand can be traced to gregory in a transaction that is a sham in substance papers may have been signed and money moved around but in concrete eco- nomic terms the transaction is a nullity afterward the par- ties’ beneficial interests remain essentially unchanged courts typically apply the substance over form principle to recharacterize a transaction to make its form on the basis of which it will be taxed consistent with the economic nontax substance of what occurred when the transaction is an economic sham such that nothing of substance in fact occurred or could have occurred as the transaction was structured we disregard it altogether just as we would do with a factual sham we have previously characterized the sham_transaction doctrine as founded on or related to substance over form principles see eg klaas v commissioner tcmemo_2009_90 97_tcm_1467 aff ’d 624_f3d_1271 10th cir andantech l l c v commissioner tcmemo_2002_97 83_tcm_1476 aff ’d in part 331_f3d_972 d c cir gaw v com- missioner tcmemo_1995_531 70_tcm_1196 aff ’d without published opinion 111_f3d_962 d c cir 364_us_361 the first tax case in which the supreme court used the phrase sham_transaction il- lustrates this rationale mr knetsch purchased from an insurance com- pany an annuity_contract with a so-called guaranteed cash_value at matu- rity which would produce substantial life_insurance_proceeds in the event of his death before maturity pursuant to the contract how- ever he also borrowed repeatedly and regularly against the annuity’s cash_value such that the net cash_value on which any annuity or insurance payments would depend remained negligible id pincite he claimed a de- duction for interest_paid on the loans under sec_163 id pincite quoting gregory the court asked ‘whether what was done apart from the tax motive was the thing which the statute intended’ and concluded the answer was no id pincite quoting gregory v helvering u s pincite the alleged premium and interest payments simply offset the alleged loans and did ‘not appreciably affect the taxpayer’s beneficial in- terest except to reduce his tax’ see id pincite quoting gilbert v cnt investors llc v commissioner only five years later in 308_us_473 the court deemed substance over form a broad and unchallenged principle the taxpayer in that case had claimed an ordinary_loss deduction in connection with a sale of securities to his wholly owned corporation which he had created solely to achieve income and estate_tax savings see id pincite because substance over form furnishe d only a general direction the court looked to gregory’s busi- ness purpose theme and extrapolated from it if the gregory case is viewed as a precedent for the disregard of a transfer of assets without a business_purpose but solely to reduce tax_liability it gives support to the natural conclusion that transactions which do not vary control or change the flow of economic benefits are to be dismissed from consider- ation id pincite gregory the court implied supports the twin propositions that any property transfer must have a nontax purpose and that transactions without nontax eco- nomic consequences may be disregarded for tax purposes see id these propositions now make up the two prongs of the codified economic_substance_doctrine gregory as interpreted by the court in its subsequent opinions spawned the economic_substance sham_transaction business_purpose and substance over form doctrines we commissioner 248_f2d_399 2d cir learned hand j dis- senting what he was ostensibly ‘ lent’ back was in reality only the re- bate of a substantial part of his interest payments id pincite in sum there was nothing of substance to be realized by knetsch from this trans- action beyond a tax deduction id emphasis added hence it was a sham id congress has mandated that in applying the common_law doctrine under which tax benefits with respect to a transaction are not allow- able if the transaction does not have economic_substance or lacks a busi- ness purpose to any transaction to which it is relevant the federal courts use a conjunctive test sec_7701 a of course the trans- actions at issue occurred before codification so if we were to apply the eco- nomic substance doctrine in this opinion we would do so on the basis of relevant caselaw rather than in accordance with the later-enacted statute we will not apply the doctrine however because the government has not invoked the doctrine and because in any event the case may be resolved through the application of other principles as an extension of the substance over form principle see supra note the step_transaction_doctrine likewise finds its roots in gregory when a group of transactions is so integrated interdependent and focused continued united_states tax_court reports do not trace these doctrines back to gregory in order to add to the extensive literature parsing gregory and related caselaw or in order to propose a discrete doctrinal taxonomy we source the judicial doctrines to gregory to draw attention not to what the court said but to what it was doing in that case and subsequent cases gregory like much of the caselaw using the economic sub- stance sham_transaction and other judicial doctrines in interpreting and applying tax statutes represents an effort to reconcile two competing policy goals on one hand having clear concrete rules embodied in a written code and regula- tions that exclusively define a taxpayer’s obligations facilitates smooth operation of our voluntary compliance system helps to render that system transparent and administrable and furthers the free market economy by permitting taxpayers to know in advance the tax con- sequences of their transactions on the other side of the scales the code’s and the regulations’ fiendish complexity necessarily creates space for attempts to achieve tax results that congress and the treasury plainly never contemplated while nevertheless complying strictly with the letter of the rules at the expense of the fisc and other taxpayers in gregory the court confronted such an extreme result and on the basis of equitable principles interpreted and applied the relevant statute so as to subject mrs gregory’s transaction to tax likewise the various other judicial doc- trines applied in tax cases all represent efforts to rein in activity that while within the technical letter of the rules deeply offends their spirit attempts to parse and define the doctrines merely intellectualize what is ultimately an equitable exercise those who favor transparency might on a particular end result that evaluating the tax consequences independ- ently will not reflect the actual overall result we disregard the trans- actions’ formal separateness and treat them in substance as one see gor- don v commissioner 85_tc_309 see also 137_tc_70 aff ’d 728_f3d_676 7th cir such efforts lie squarely within the courts’ role in interpreting the law in ways consistent with congressional intent c ourts in the interpreta- tion of a statute have some scope for adopting a restricted rather than a literal or usual meaning of its words where acceptance of that meaning would lead to absurd results or would thwart the obvious purpose of the statute 311_us_504 cnt investors llc v commissioner prefer a strictly circumscribed taxonomy of judicial doctrines to include exclusive definitions of the circumstances in which they should be applied those who favor administrability protection of the fisc and respect for congressional purpose might prefer that courts exercise carte blanche in disallowing results of transactions perceived as abusive gregory and its progeny represent an ongoing effort to reconcile these opposing principles and methodologies litigants and courts employ specialized terminology to make this effort appear more rigorous but candidly underneath we are simply engaged in the difficult commonsense task of judging we attempt to apply gregory’s teachings to the trans- actions at issue sham_transaction doctrine the parties have stipulated numerous exhibits-including real_estate deeds account agreements trade confirmations and account statements-demonstrating that the trans- actions at issue actually occurred so we consequently focus on the economic sham strand of the sham_transaction doc- trine see krumhorn v commissioner t c pincite distinguishing factual shams from shams in substance we ask whether any of these transactions had nontax sub- stance or affected the parties’ beneficial interests other than by reducing their tax obligations see 364_us_361 the parties have stipulated that cnt teloma santa paula and s mountain were sham entities with no business_purpose they have likewise stipulated that the carrolls’ purported contribution of short_sale proceeds and related obligations along with a nominal amount of cash to cnt in exchange for partnership interests in cnt was a sham trans- action with no business_purpose they have not however stipulated that any of the other transactions at issue nor the entire series of transactions constitutes a sham on the basis of our factual findings and review of the record we identify six separate actions undertaken here ccfh contributed the five mortuary properties to cnt the carrolls opened short_sale positions the carrolls contrib- uted those short_sale positions to cnt cnt closed the short_sale positions the carrolls contributed their cnt interests to ccfh and ccfh distributed new cnt united_states tax_court reports interests to its shareholders following knetsch we must determine whether these transactions had nontax sub- stance and were thus what they purported to be-that is not economic shams examining each step independently before determining whether and to what extent the step_transaction_doctrine should apply we find that steps and were all sham transactions principally because cnt was a sham entity the parties have stipulated and the record reflects that cnt lacked any legitimate business_purpose rather it was formed solely as a vehicle for effecting the son-of-boss transaction and artificially boosting the real estate’s aggre- gate adjusted tax basis hence consistent with the parties’ stipulation it was a sham_partnership see 337_us_733 explaining that to form a valid partnership under federal_law the parties in good_faith and acting with a business_purpose must intend to join together in the present conduct of the enterprise we therefore disregard its existence see eg 509_f3d_1149 n 9th cir aff ’g tcmemo_2005_136 331_f3d_972 d c cir aff ’g and remanding tcmemo_2002_97 83_tcm_1476 see also 319_us_436 explaining in a tax case that the corporate form may be disregarded when it is a sham or unreal we likewise disregard as shams the purported contribu- tions of property to and contributions of interests in the sham_partnership that occurred at steps and although deeds were signed and funds moved among accounts economically the parties’ positions did not change ccfh and the carrolls could not have contributed_property in exchange for interests in a nonexistent partnership they acquired nothing of substance and relinquished nothing of substance a transaction undertaken with a sham entity is a fortiori a sham we further conclude that steps and together con- stituted a sham_transaction the carrolls opened the short_sale positions and-disregarding the positions’ purported contribution to the sham_partnership cnt-closed them mere days later pursuant to a prearranged plan pursuant to that same plan during the brief period for which the short cnt investors llc v commissioner sale positions remained open the short_sale proceeds were invested in the same t-notes sold short in an almost iden- tical amount thereby reducing to near zero the risk of a loss on the short_sale conversely respondent’s expert concluded and petitioner does not specifically dispute that the short_sale as structured had virtually no chance of generating a profit as designed the short_sale could have had no lasting economic consequence and would alter only the individuals’ tax positions through the creation of basis in a purported partnership hence like the offsetting premium payments and loans in knetsch which did ‘not appreciably affect the taxpayer’s beneficial_interest except to reduce his tax’ steps and constitute an economic sham see knetsch u s pincite quoting 248_f2d_399 2d cir learned hand j dissenting see also eg 968_f2d_1229 d c cir describing an economic sham as a trans- action structured in such a way as to create the tax benefits while completely avoiding economic risk rev’g fox v commissioner tcmemo_1988_570 and rev’g kazi v commissioner tcmemo_1991_37 775_f2d_1092 9th cir defining a sham trans- action as one having no economic_effect other than to create income_tax losses step however was different if for the reasons explained above we disregard the preceding steps as shams and look through new cnt to its then partners at this step ccfh transferred the five mortuary properties to the carrolls this transfer materially changed the carrolls’ and ccfh’s economic positions entirely aside from tax consider- ations ccfh was a passthrough_entity for tax purposes but for other legal purposes it was a legal entity distinct from its owners the parties have not stipulated and the record does not reflect that ccfh was a sham entity on the contrary ccfh was a going concern that had operated a viable busi- ness and held the real properties for several years not an although as explained supra note we do not herein apply the eco- nomic substance doctrine the facts suggest that the t-note short_sale also ran afoul of that doctrine the parties have stipulated that mr carroll had never before engaged in a short_sale or any remotely similar financial transaction petitioner has offered and we can discern no nontax purpose for the t-note short_sale united_states tax_court reports ephemeral shell created solely for this series of transactions in distributing the real_estate to its shareholders it reduced its balance_sheet and lost the right to control and dispose_of a valuable asset its shareholders meanwhile acquired the bundle of rights associated with ownership of real_property in particular the carrolls acquired the right to lease and receive rental income from the properties as they had con- templated doing all obligations connected with ownership of land likewise passed from ccfh to the carrolls moreover as petitioner essentially acknowledges a substantial nontax purpose motivated the transfer and attainment of that purpose altered the parties’ economic posi- tions in a meaningful way the carroll family wanted to retire from the mortuary business and hoped to sell the funeral home retaining the real_estate as a source of ongoing income their advisers had concluded that the best means of achieving this goal would be to separate the real_estate from the operating_assets by transferring the real_estate out of ccfh in sharp contrast to the annuity arrangement in knetsch this transaction’s participants did realize something of substance beyond a tax deduction they implemented the business disposition and rental income retirement_plan rec- ommended by their advisers for the foregoing reasons we conclude that step had nontax substance and we will not disregard ccfh’s transfer of the real_estate as a sham_transaction petitioner however repeatedly emphasizes that the carrolls and their advisers refrained from causing ccfh to transfer the real_estate until they had identified an osten- sible means of accomplishing it without tax consequences he contends that but for the son-of-boss transaction the real_estate would never have been transferred at all this conten- tion essentially invokes the step_transaction_doctrine even if on its own step had nontax substance must we never- theless disregard it because it was part and parcel of an integrated sham_transaction step_transaction_doctrine it is axiomatic that a transaction’s true substance rather than its nominal form governs its federal tax treatment 137_tc_70 aff ’d 728_f3d_676 7th cir see also commis- cnt investors llc v 324_us_331 the incidence of taxation depends upon the substance of a trans- action before recharacterizing a transaction’s form to align with its substance we conduct a searching analysis of the facts to see whether the true substance of the transaction is different from its form or whether the form reflects what actually happened 61_tc_770 see also 85_tc_309 f ormally separate steps in an integrated and inter- dependent series that is focused on a particular end result will not be afforded independent significance in situations in which an isolated examination of the steps will not lead to a determination reflecting the actual overall result of the series of steps three alternative tests of varying degrees of permissive- ness exist for determining whether to invoke the step trans- action doctrine the binding_commitment_test the end result test and the interdependence test superior trading llc v commissioner t c pincite a transaction need only sat- isfy one of the tests to allow for the step_transaction_doctrine to be invoked id pincite under the binding_commitment_test we ask whether at the time of the first step to occur there was a binding commitment to undertake the subsequent steps see commis- sioner v gordon 391_us_83 courts have seldom used this test and we have typically applied it only where ‘a substantial period of time has passed between the steps that are subject_to scrutiny ’ superior trading llc v commissioner t c pincite quoting andantech llc v commissioner t c m cch pincite because all steps here occurred within little over one month the binding_commitment_test inappropriate to these cir- cumstances see id see also 927_f2d_1517 n 10th cir declining to apply binding_commitment_test where case did not involve series of transactions over multiple years likely is under the end result test we examine whether the for- mally separate steps are prearranged components of a com- posite transaction intended from the outset to arrive at a were we to apply the test regardless it would not alter our ultimate conclusion because the transactions at issue satisfy the other two tests united_states tax_court reports specific end result superior trading llc v commissioner t c pincite see also 190_f3d_1165 10th cir observing that what matters is whether the parties intended to reach a particular result by structuring a series of transactions in a certain way the interdependence test similarly asks whether the various steps are so interdependent that each alone accomplishes no independent business_purpose and would have been fruitless without completion of the later series of steps superior trading llc v commissioner t c pincite petitioner readily admits that the series of transactions undertaken by the carrolls and their wholly owned entities were orches- trated solely to achieve a particular goal established at the outset of removing the real_estate from ccfh and that each step in the series would not have occurred but for the others under either the end result test or the interdependence test then the step_transaction_doctrine plainly applies we thus collapse the series of transactions into one dis- regarding cnt teloma santa paula and s mountain as sham entities pursuant to the parties’ stipulation before the series of transactions began ccfh owned the five mortuary properties when the dust settled mr carroll ms cadman and ms craig owned the properties accordingly the stepped transaction is a transfer of the five properties by ccfh to the three individuals and for the reasons discussed above that transaction had nontax substance it was not as petitioner would have it a nonevent i n cases where a tax- payer seeks to get from point a to point d and does so stop- ping in between at points b and c we apply the step trans- action doctrine to ignore the interim stops 78_tc_350 not to return the taxpayer to point a the foregoing conclusion is decidedly not the one petitioner seeks rather than simply stop there we must consider a strand of authority he raises on brief that in effect blends the sham and step transaction doctrines blending the doctrines where a sham_transaction consists of multiple steps we have recognized that there is authority for the proposition that a sham_transaction may contain elements whose form reflects economic_substance and whose normal_tax con- cnt investors llc v commissioner sequences therefore may not be disregarded alessandra v commissioner tcmemo_1995_238 69_tcm_2768 requiring inclusion of income generated by t-bills purchased and interest-bearing account opened in connection with a sham_transaction aff ’d without published opinion 111_f3d_137 9th cir in most such cases courts determined that interest_paid on bona_fide indebtedness could be deducted even when the indebtedness had been incurred in connection with or in anticipation of a sham_transaction see eg 915_f2d_832 2d cir con- cluding that interest and loan commitment_fees were deduct- ible aff ’g in part rev’g in part on other grounds tcmemo_1988_341 820_f2d_1543 9th cir finding that a loan was a sham but implying that if it were bona_fide interest would be deductible aff ’g tcmemo_1986_23 752_f2d_89 4th cir in a sham sale-leaseback transaction financed with notes holding that taxpayer could deduct interest_paid on a recourse note because it represented a gen- uine obligation aff ’g in part rev’g in part 81_tc_184 88_tc_386 allowing deduction of interest payments attributable to the forbearance of amounts due on genuine indebtedness in connection with a transaction lacking economic_substance aff ’d 868_f2d_851 6th cir on the other hand we have declined to sever interest pay- ments from a multistep sham_transaction where the interest payments were an integral part of the tax-motivated sham alessandra v commissioner t c m cch pincite see eg 94_tc_738 disallowing deductions for interest owed to securities repo counterparties where the repo transactions lacked tax- independent purpose seykota v commissioner tcmemo_1991_541 62_tcm_1116 dis- in such cases we disregard both the income and the deductions gen- erated by the sham_transaction see 94_tc_738 see also arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 69_tcm_1805 aff ’d with- out published opinion 119_f3d_5 9th cir seykota v commissioner tcmemo_1991_541 62_tcm_1116 united_states tax_court reports allowing current-year deductions for interest_paid to a commercial lender where the taxpayer borrowed the funds to purchase capital assets that would be sold in the following tax_year thereby both deferring recognition of income and converting ordinary_income to capital_gain see also 364_f2d_734 2d cir affirming disallowance of interest deductions where debt was incurred solely for its anticipated tax consequences aff ’g 44_tc_284 petitioner argues that the latter strand of caselaw governs here because ccfh’s transfer of the real_estate was integral to the sham son-of-boss transaction and would not have occurred but for that transaction thus petitioner asks us to disregard the tax consequences flowing from the transfer and to hold for tax purposes that ccfh still owns the real_estate petitioner’s characterization of the real estate’s transfer as a mere component of a sham_transaction represents a cat- egory mistake transferring the real_estate was the reason for and objective of the series of transactions at issue not simply one of the transactions taxpayers have most com- monly used son-of-boss transactions retrospectively to offset recognized gains from unrelated completed trans- actions see supra note here the carrolls used the son- of-boss transaction prospectively to avoid recognizing gains on a planned transaction-to wit separation of the real_estate from the funeral home business we think this a distinction without a difference a son-of-boss transaction is a tax_shelter undertaken as its moniker implies to offset or shelter income that would otherwise be subject_to tax neither the sham_transaction doctrine nor the step trans- action doctrine nor the two combined requires us to disregard the income-producing event along with the shelter trans- action designed to offset it such an interpretation would render the doctrines toothless and yield absurd results none of the cases petitioner cites as supporting his position persuades us otherwise in sheldon v commissioner 94_tc_44 a category mistake treats a concept ‘as if it belonged to one logical type or category when it actually belong s to another’ 376_f3d_908 ndollar_figure 9th cir quoting gilbert ryle the concept of mind cnt investors llc v commissioner pincite where we disallowed interest deductions generated by sham repo transactions we held that the taxpayers need not recognize the relatively small amounts of interest_income generated by the transactions we did not discuss much less disregard as shams the transactions that had produced the ordinary_income the taxpayers presumably hoped to shelter with the interest deductions accord arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 69_tcm_1805 aff ’d without published opinion 119_f3d_5 9th cir seykota v commissioner tcmemo_1991_541 in 31_f3d_117 3d cir a criminal tax_fraud case the court_of_appeals for the third circuit found clear error in a jury instruction that would have recognized as valid interest deductions constituting the tax benefits of the entire sham_transaction the profits from other transactions that had been offset by these deduc- tions were not at issue see id pincite and in goldstein where we disallowed deductions of interest_paid on loans that were shams we did not hold that the taxpayer need not rec- ognize the sweepstakes income that her son had engineered the loans to offset goldstein v commissioner t c pincite likewise disallowing interest on loans incurred solely to obtain a deduction without concurrently disregarding sweepstakes income we would no more disregard the transfer of the real_estate here than we would mrs goldstein’s sweepstakes win here the gain-producing transaction and the shelter transaction occurred pursuant to a plan and the shelter trans- action arguably preceded realization of the gains it was designed to shield but if we were to disregard the gain-pro- ducing transaction along with the shelter transaction we would encourage taxpayers to hedge against the audit_lottery by structuring their tax_shelter transactions to precede and intertwine with their income-producing activities we will not do so w hile a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether con- templated or not 417_us_134 united_states tax_court reports conclusion in sum we hold that the step_transaction_doctrine applies to the transactions undertaken by the carrolls that applica- tion of that doctrine collapses the various transactions to a transfer of the real_estate from ccfh to the carrolls and that this transfer was not simply part and parcel of a larger sham_transaction we will not disregard the transfer or the gain it generated e definition of omission although we will not disregard ccfh’s transfer of the real_estate as petitioner urges he has another arrow in his quiver he contends that under the supreme court’s deci- sion in united_states v home concrete supply llc u s ll 132_sct_1836 the allegedly omitted item-gain recognized on ccfh’s distribution of appreciated_property to its shareholders-does not constitute an omission within the meaning of sec_6501 because it derives entirely from an overstatement of outside_basis in home concrete u s at ll s ct pincite the supreme court held that its interpretation in 357_us_28 of a prior version of sec_6501 applies with equal force to the current statute to omit an amount properly includible in gross_income is to leave something out entirely when a taxpayer overstates his basis in property that he has sold thereby understating the gain that he received from its sale sec_6501 does not apply home concrete u s at ll s ct pincite in such a case the taxpayer has reported not omitted the item of gain albeit in an incorrect amount as we have explained respondent’s theory here is that in purporting to distribute interests in new cnt to its share- holders ccfh in fact distributed the appreciated real_estate both ccfh under sec_311 and its shareholders under sec_1366 should have reported gain as if the property had been sold for its fair_market_value neither ccfh nor mr carroll nor ms cadman nor ms craig reported this gain hence respondent concludes cnt’s part- ners each entirely left out an income item from its his or her return so home concrete’s rule is inapposite cnt investors llc v commissioner if one considers the supposed omission from a different angle however home concrete appears far more relevant the amount of gain that the partners were obliged but failed to report was the difference between the real estate’s aggre- gate fair_market_value and its adjusted tax basis see sec_311 sec_1001 sec_1366 if that difference was zero because ccfh had overstated its basis in the real_estate as equal to the real estate’s fair_market_value then home con- crete would apply squarely to the alleged omission the son- of-boss transaction in which the carrolls engaged was designed to inflate the real estate’s tax basis so as to elimi- nate or minimize the tax consequences when ccfh trans- ferred the property basis overstatement was the essence of the transaction hence we must determine whether the allegedly omitted gain derives entirely from a basis over- statement and if so whether the correction of that overstate- ment by respondent is barred by the statute_of_limitations we have concluded that for tax purposes ccfh trans- ferred the property directly to the carrolls in our findings we found that this transfer would have resulted in recogni- tion of dollar_figure of gain under sec_311 and we also described the tax treatment the carrolls intended their transactions to receive even affording the transactions and entities involved the carrolls’ desired tax treatment and accepting all overstatements of basis as accurate ccfh should have recognized and reported dollar_figure of gain under sec_311 on its distribution of cnt interests to its shareholders ccfh did not report any gain hence of ccfh’s omitted sec_311 gain dollar_figure of the omitted amount cannot be explained by the basis overstatement resulting from the son-of-boss transaction therefore under sec_1366 even accepting all overstatements of basis as accurate ccfh’s shareholders should have included a total of dollar_figure of gain in their income allocated among them in the following amounts shareholder amount mr carroll dollar_figure dollar_figure ms cadman ms craig dollar_figure dollar_figure total united_states tax_court reports none did so because these omissions cannot be attributed to a basis overstatement home concrete does not necessarily bar the application of sec_6501 to determine whether these omissions exceeded of the amount of gross_income stated in the return sec_6501 for mr carroll ms cadman and or ms craig we must first compute the amounts of gross_income stated in their respective federal_income_tax returns each of which was filed jointly with a spouse for this purpose ‘gross income’ means those items listed in sec_61 which includes among other things gains derived from dealings in property 84_tc_203 quoting sec_6501 gross_income does not however include losses derived from dealings in property as sec_62 not sec_61 provides for the deduction of such losses schneider v commissioner tcmemo_1985_139 49_tcm_1032 see also 143_tc_149 reaffirming insulglass and schneider and holding that outside the context of sales of goods or services gross_income is calculated under the general statutory definition such that gain from the sale of investment_property not amount_realized is includible sec_6501 provides a corollary to the general_rule that gross_income comprises only those items identified in sec_61 in the case of a trade_or_business the term ‘gross income’ means the total of the amounts received or accrued from the sale_of_goods or services prior to diminution by the cost of such sales or services thus i n the case of a trade_or_business ‘gross income’ is equated with gross_receipts insulglass corp v commissioner t c pincite we apply these principles to mr carroll ms cadman and ms craig in turn mr carroll beginning with mr carroll he and mrs carroll reported the following items of income on their form_1040 dollar_figure of wages salaries and or tips dollar_figure of taxable interest dollar_figure of taxable refunds credits or offsets of state and local income_tax and dollar_figure of taxable social_security_benefits these amounts all constitute income within the meaning of sec_61 and thus are all includible in mr cnt investors llc v commissioner carroll’s stated gross_income see sec_61 insulglass corp v commissioner t c pincite mr and mrs carroll also reported dollar_figure of capital_loss which represented their distributive_share of the short-term_capital_loss cnt reported on its december return but we will not reduce mr carroll’s stated gross_income by the amount of this loss see schneider v commissioner t c m cch pincite in sum mr carroll reported dollar_figure of nonbusiness gross_income mr and mrs carroll also reported income on schedule e supplemental income and loss from three business activi- ties cnt ccfh and business_interest charles carroll an s_corporation cnt reported no gross_receipts for either of its short tax years in ccfh reported gross_receipts of dollar_figure for of which mr and mrs carroll’s share was dollar_figure the record contains no evidence of gross_receipts to associate with business_interest charles carroll nor any other evidence regarding that activity hence on the record before us mr carroll reported a total of dollar_figure of business gross_income for purposes of applying sec_6501 mr carroll’s stated gross_income equals the sum of his non- business income and his share of the three business activi- ties’ gross receipts-that is dollar_figure of which is dollar_figure dollar_figure exceeds that amount hence mr carroll’s omission exceeded of his stated gross_income ms cadman turning to ms cadman for she and her husband reported dollar_figure of wages salaries and or tips dollar_figure of taxable interest dollar_figure of ordinary dividends dollar_figure of taxable refunds credits or offsets of state and local income_tax and dollar_figure of taxable pension and annuity distributions these amounts all constitute income within the meaning of sec_61 and thus are all includible in ms cadman’s stated gross_income see sec_61 insulglass corp v commissioner t c pincite as the parties have stipulated and as we have found cnt was a sham entity with no business_purpose however we will treat cnt as a business within the context of this analysis because we consider here the omissions that would exist even if we were to afford the carrolls and their business entities their desired tax treatment united_states tax_court reports the cadmans also reported dollar_figure of capital_loss this amount represented the sum of ms cadman’s dollar_figure distribu- tive share of the net_short-term_capital_loss cnt reported on its december return and her dollar_figure distributive_share of the net_long-term_capital_loss reported for the tax_year by an unrelated partnership in which she was a partner as with mr carroll we will not reduce ms cadman’s stated gross_income by the amounts of these capital losses see schneider v commissioner t c m cch pincite in sum ms cadman reported dollar_figure of nonbusiness gross_income like mr and mrs carroll the cadmans did not file schedule c profit or loss from business also like mr and mrs carroll they listed three activities on schedule e cnt ccfh and the unrelated partnership as noted above cnt reported no gross_receipts for either of its short tax years ms cadman’ sec_2 share of ccfh’s gross_receipts was dollar_figure like cnt the unrelated partner- ship reported no gross_receipts on its form_1065 hence ms cadman reported a total of dollar_figure of busi- ness gross_income for purposes of applying sec_6501 ms cadman’s stated gross_income equals the sum of her nonbusiness income and her share of the three business activities’ gross receipts-that is dollar_figure of which is dollar_figure dollar_figure does not exceed that amount hence ms cadman’s omission did not exceed of her stated gross_income ms craig ms craig and her husband reported dollar_figure of wages salaries and or tips dollar_figure of taxable interest and dollar_figure of ordinary dividends these amounts all constitute income within the meaning of sec_61 and consequently are all includible in ms craig’s stated gross_income see sec_61 insulglass corp v commissioner t c pincite the craigs also reported dollar_figure of capital_loss this amount represented the sum of ms craig’s dollar_figure distributive_share of the net_short-term_capital_loss cnt reported on its december return and her dollar_figure distributive_share of the net_long-term_capital_loss reported for the tax_year by the same unre- lated partnership in which ms cadman was a partner we cnt investors llc v commissioner will not reduce ms craig’s stated gross_income by the amounts of these capital losses see schneider v commis- sioner t c m cch pincite in sum ms craig reported dollar_figure of nonbusiness gross_income on schedule c ms craig and her husband reported gross_receipts of dollar_figure from mark craig productions a music production activity on schedule e they reported interests in the unrelated partnership cnt and ccfh as noted above both the unrelated partnership and cnt reported no gross_receipts for ms craig’ sec_2 share of ccfh’s gross_receipts was dollar_figure hence ms craig reported a total of dollar_figure of business gross_income for purposes of applying sec_6501 ms craig’s stated gross_income equals the sum of her nonbusiness income and her share of her business activities’ gross receipts-that is dollar_figure of which is dollar_figure dollar_figure does not exceed that amount hence ms craig’s omission did not exceed of her stated gross_income in sum for mr and mrs carroll the omitted amount exceeded of reported gross_income for tax_year for ms cadman and ms craig it did not accordingly home concrete prohibits application of the six-year statute_of_limitations in sec_6501 to ms cadman and ms craig but not to mr and mrs carroll because the limita- tions period remained open as to at least one of cnt’s partners its expiration as to two of the other partners did not render the fpaa meaningless see rhone-poulenc surfactants specialties l p v commissioner t c pincite f adequacy of disclosure finally petitioner contends that the six-year limitations_period cannot apply because the allegedly omitted item was adequately disclosed in the relevant returns legal standard sec_6501 provides that i n determining the amount omitted from gross_income there shall not be taken into account any amount which is omitted from gross_income stated in the return if such amount is disclosed in the return or in a statement attached to the return in a manner ade- quate to apprise the secretary of the nature and amount of united_states tax_court reports such item in short adequate_disclosure in the return will insulate a taxpayer from application of the six-year limita- tions period of sec_6501 for purposes of sec_6501 the return in question consists of a taxpayer’s own return and if the taxpayer is a partner in a partnership or a shareholder in an s_corporation the partnership or s cor- poration’s information_return as well see 116_tc_31 in evaluating an alleged disclosure we ask whether a reasonable person would discern the fact of the omitted gross_income from the face of the return 64_tc_460 whether a return adequately discloses omitted income is a question of fact 89_tc_1137 in addressing that question we bear in mind that in enacting the predecessor statute of sec_6501 congress manifested no broader purpose than to give the commis- sioner additional time to investigate tax returns in cases where because of a taxpayer’s omission to report some taxable item the commissioner is at a special disadvantage in detecting errors in such instances the return on its face provides no clue to the existence of the omitted item colony inc v commissioner u s pincite given this relatively narrow congressional purpose we have held that for an alleged disclosure to qualify as ade- quate the return need not recite every underlying fact but must provide a clue more substantial than one that would intrigue the likes of sherlock holmes see 133_tc_1 citing quick trust v commissioner 54_tc_1336 aff ’d 444_f2d_90 8th cir a disclosure need only be suffi- ciently detailed to alert the commissioner and his agents as to the nature of the transaction so that the decision as to whether to select the return for audit may be a reasonably informed one 88_tc_1020 we have also cautioned however that an alleged disclosure will not qualify as adequate if the commis- sioner must thoroughly scrutinize the return to ascertain whether gross_income was omitted highwood partners v commissioner t c pincite or the disclosure is mis- leading estate of fry v commissioner t c pincite cnt investors llc v commissioner petitioner’s proof to demonstrate adequate_disclosure petitioner invites the court’s attention to various aspects of ccfh’s cnt’s and the individuals’ tax returns first petitioner points to the december return as disclosing cnt’s formation and the contributions of the short_sale proceeds and positions and the real_estate second he contends that the december return also disclosed the short positions’ closure third petitioner cites the statement as disclosing the carrolls’ contribu- tion of their interests in cnt to ccfh and fourth he asserts that the december return disclosed ccfh’s dis- tribution of cnt to its shareholders because it did not iden- tify ccfh as a partner in rebuttal respondent narrows the aperture to ccfh’s return arguing that the schedules k-1 do not reflect the appreciated real estate’s distribution in any manner and that the statement provides no clue as to the omitted income petitioner frames the inquiry as whether the transaction was adequately disclosed but to find that the carrolls qualify for the statutory safe_harbor we need not conclude that the returns reasonably disclose each transactional step that they undertook rather the statute requires disclosure of the nature and amount of the omitted item see sec_6501 this distinction matters we conclude below that the returns adequately disclose the carrolls’ trans- actions-specifically that ccfh distributed the real_estate to its shareholders but the returns do not reveal the one additional fact they must disclose for cnt’s partners to qualify for the safe_harbor that the real estate’s fair_market_value exceeded its adjusted_basis such that ccfh and hence its shareholders should have recognized some amount of gain in connection with the distribution-in short that the real_estate had appreciated returns’ revelations ccfh’s return lies at the heart of our inquiry and we begin there schedule l balance_sheet per books reflects that when began ccfh owned land buildings and other depreciable assets with a combined depreciated book_value of dollar_figure schedule l further reflects that at year- end ccfh held buildings and other depreciable assets with united_states tax_court reports a combined depreciated book_value of dollar_figure but no land plainly ccfh engaged in a transaction involving its real_estate at some point during the year ccfh’s return does not readily disclose the form or nature of that transaction as is most relevant here the instructions to schedule d form_1120s capital_gains_and_losses and built-in gains directed s_corporations to use this schedule to report inter alia g ains on distributions to shareholders of appreciated capital assets yet for ccfh did not file schedule d moreover although the instructions to form_1120s directed that n oncash distribu- tions of appreciated_property valued at fair_market_value be reported on line of schedule k shareholders’ shares of income credits deductions etc ccfh reported on that line only dollar_figure-an amount less than the decrease in book_value of ccfh’s real_estate and other depreciable assets and far less than the distributed real estate’s aggregate fair_market_value consequently ccfh did not properly report the distribution and it reported no other transaction that could account for the change in book_value of its real_estate and other depreciable assets for example ccfh did not file form_4797 sales of business property on which it would have reported the sale_or_exchange of noncapital or business_assets nor did it report having engaged in a like-kind_exchange or other nontaxable_transaction for which reporting is required where then did the real_estate go cnt’s december return provides a plausible answer that return reports that ccfh transferred dollar_figure of property to cnt in exchange for a interest in cnt and that cnt terminated on date after distributing dollar_figure a near-equal amount of property to ccfh looking again to ccfh’s tax_return the attached statement discloses that one or more existing ccfh shareholders transferred an interest in cnt to ccfh on or after date from these two returns one can reasonably discern that cnt’s december termination occurred pursuant to sec_708 that cnt made only deemed not actual dis- tributions to ccfh and its other interest holders that cnt continued to hold the assets ccfh contributed to it and that it became a disregarded_entity wholly owned by ccfh when ccfh’s shareholders contributed their cnt interests to cnt investors llc v commissioner ccfh all of the foregoing suggests that ccfh contributed the real_estate to cnt thereby converting its real_estate_assets to a non-real-estate asset without a taxable_event new cnt’s december return completes the picture the december return coupled with the statement revealed that ccfh became cnt’s sole owner on date on the appended schedules k-1 the december return identifies as new cnt’s partners the same individuals identified as ccfh’s shareholders on the schedules k-1 appended to ccfh’s return the individuals’ percent- age interests in the two entities are identical these details indicate that ccfh must have distributed interests in cnt and indirectly its former real_estate holdings to its share- holders on date hence ccfh and cnt’s returns which constitute part of mr carroll’s return for present purposes provided a sufficient clue that an s cor- poration had distributed real_estate to its shareholders but one crucial piece of the puzzle remains missing sec- tion b requires that a corporation recognize gain on a distribution of appreciated_property to its shareholders as if it had instead sold the property for fair_market_value if the property has not appreciated no gain is recognized the par- ties have stipulated that the aggregate fair_market_value of the five mortuary properties as of date was dollar_figure that number appears nowhere in the various tax returns indeed the returns nowhere disclose a fair_market_value for the real_estate that would enable a reasonable rev- enue agent to discern that the real_estate had appreciated such that sec_311 gain should have been reported ccfh’s return reports only the real estate’s book_value together with that of other depreciable assets not its fair_market_value schedule l of cnt’s december return lists no book values for the assets purportedly contributed to cnt which would include the short positions and offsetting obligations purportedly contributed by the carrolls in addi- tion to the real_estate or for any other assets schedule m-2 analysis of partners’ capital accounts identifies the contributed property’s book_value which would ordinarily equal its fair_market_value on the date of contribution see sec_1_704-1 income_tax regs as dollar_figure new cnt’s december return lists buildings and other depreciable assets but no land with a book_value of united_states tax_court reports dollar_figure and capital contributions with an equal book_value the returns making up mr carroll’s return for sec_6501 purposes contain no clue that the fair_market_value of the property ccfh distributed to its share- holders was dollar_figure or in any event some amount greater than its tax basis the returns disclose no shred of information that would alert the occupant of 221b baker street let alone a reasonable revenue_agent to the facts that-basis overstatement notwithstanding-ccfh had omitted sec_311 gain from its return and its share- holders had omitted sec_1366 passthrough gain from theirs our caselaw is consistent with this conclusion in estate of fry v commissioner t c pincite for example we found a corporation’s disclosure on its tax_return of a dollar_figure pay- ment to be inadequate for purposes of sec_6501 because the return failed to show that the transaction was a redemption ie a payment to a shareholder or that the payment was in fact a transfer of real_property valued at dollar_figure the returns under scrutiny here present the con- verse problem they disclose that a transfer of real_property occurred but not the real property’s value in univ country club inc v commissioner t c pincite we found adequate_disclosure where the taxpayer fully reported a transaction consistently with the taxpayer’s desired tax characterization but the commissioner later re- characterized the transaction here in contrast the carrolls and their business entities did not fully report their trans- actions consistently with their desired tax characterization because as we have explained their transactions as reported should have resulted in dollar_figure of recognized gain finally in quick trust v commissioner t c pincite the com- missioner determined additional gross_receipts for a partner- ship and argued that a partner had omitted them from income we found adequate_disclosure of the omitted income in the partnership’s reporting of distributions to the partner far greater than the amount reported on the partner’s return id here however no amount reported on any of the various tax returns hints at the source of the omitted item the discrepancy between the real estate’s tax basis and its fair_market_value cnt investors llc v commissioner for the foregoing reasons mr and mrs carroll may not claim the safe_harbor of sec_6501 g conclusion we hold that the period for assessment for the tax_year had expired with respect to ms cadman and ms craig before respondent issued the fpaa they are not parties to this proceeding and will not be affected or bound by any readjustments determined herein see sec_6226 d b a b we further hold that the six-year limitations_period of sec_6501 applies to mr and mrs car- roll for the tax_year and that this limitations_period remained open when respondent issued the fpaa iii consequences of the sham stipulation because petitioner’s statute_of_limitations arguments obliged us to consider the merits of some of respondent’s determinations in the fpaa we need only briefly discuss the second issue before us whether the adjustments in the fpaa should be sustained petitioner conceded respondent’s sham entity_theory for determining the adjustments in the fpaa at trial the parties essentially ignored the merits issues con- centrating instead on the statute_of_limitations and penalties but on brief respondent asserts that petitioner should be deemed to have conceded all theories raised in the fpaa because respondent’s determinations enjoy a presumption of correctness petitioner claims that his concession mooted respondent’s other theories and rendered litigation of them unnecessary petitioner’s concession and our holdings herein more than suffice to sustain the fpaa adjustments and we decline to analyze respondent’s other theories unnecessarily we con- clude that the fpaa adjustments to cnt’s december return should be sustained considering the parties’ stipula- tion that cnt was a sham and our conclusions above con- cerning the sham and step transaction doctrines’ applica- bility in the fpaa respondent reduced to zero cnt’s reported capital con- tributions distributions and outside partnership basis we sustain these adjustments principally on the basis of the parties’ stipulation that cnt continued united_states tax_court reports iv liability for the accuracy-related_penalty in the fpaa respondent determined that all underpay- ments of tax resulting from his adjustments of cnt’s part- nership items were attributable in the alternative to gross or if not gross substantial_valuation_misstatement s substantial understatements of income_tax or neg- ligence or disregard of rules and regulations hence respondent determined that either a penalty or a penalty would apply to any underpayment see sec_6662 b - c - e h the commissioner bears the burden of production and must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty sec_7491 see 116_tc_438 once the commissioner has met his burden of production the burden shifts to the taxpayer to prove an affirmative defense or that he or she is otherwise not liable was a sham_partnership because cnt was not for tax purposes a part- nership it could neither receive contributions nor make distributions for purposes of subch k of the code and its partners’ having outside bases greater than zero was a legal impossibility see woods u s at ll s ct pincite n respondent also disallowed cnt’s reported dollar_figure of short-term_capital_loss and dollar_figure of interest_expense both of which were incurred in connec- tion with the son-of-boss transaction we sustain these adjustments be- cause the short_sale transaction was structured to assure it would have few or no economic consequences it was as we concluded above an eco- nomic sham so its direct_tax consequences-the short-term_capital_loss and the interest expense-are properly disregarded disallowance of deduc- tions for these passthrough items would ordinarily affect the carrolls’ bot- tom-line income in two ways directly through elimination of their dis- tributive share of cnt’s reported interest_expense dollar_figure and short-term_capital_loss dollar_figure and indirectly through elimination of their dis- tributive share of ccfh’s distributive_share of cnt’s reported interest ex- pense dollar_figure and short-term_capital_loss dollar_figure however although cnt issued a schedule_k-1 to ccfh that reflected its distributive shares of these passthrough items ccfh did not report the items on its re- turn and the schedules k-1 ccfh issued to its shareholders reflect no interest_expense or short-term_capital_loss because ccfh apparently did not reduce its income by the amount of its dollar_figure passthrough loss from cnt attributable to the short-term_capital_loss and the interest_expense disallowance of these underlying tax items will have no indirect effect via ccfh on the carrolls’ income cnt investors llc v commissioner for the penalty higbee v commissioner t c pincite- a penalties’ applicability sec_6662 and b provides for imposition of a penalty on the portion of an underpayment_of_tax required to be shown on a return that is attributable to a substantial_valuation_misstatement for returns filed on or before date as is relevant here a substantial_valuation_misstatement occurs when the value of any property or the adjusted_basis of any property claimed on any return of tax_imposed_by_chapter_1 is percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis as the case may be sec_6662 sec- tion h increases this penalty to if the value or adjusted_basis claimed on the return is or more of the actual value or adjusted_basis a regulation clarifies that when the actual value or basis is zero any claimed value is considered or more of the correct amount sec_1 g income_tax regs in the fpaa respondent adjusted to zero several items on cnt’s december return including partnership outside_basis we have sustained those adjustments in their entirety consequently for each of these items the reported value exceeded the correct value by or more respondent has satisfied his burden of production with respect to the gross and substantial_valuation_misstatement penalties and petitioner does not question respondent’s com- putations because we find the gross_valuation_misstatement penalty applicable to any underpayment resulting from respondent’s adjustments we need not address the substantial_understatement and negligence pen- petitioner objects to the application of this regulation as inconsistent with precedent of the ninth circuit to which he maintains this case is ap- pealable as we have explained however the supreme court’s decision in woods abrogates that precedent because the parties have stipulated that cnt is a sham entity we disregard even ccfh’s purported contribution of the real_estate to cnt so the value of ccfh’s capital_contribution and its outside_basis in its cnt interest are both properly zero ccfh simply retained its original_basis in the real_estate until it distributed that real_estate to its share- holders on date united_states tax_court reports alties see sec_1_6662-2 income_tax regs explaining that if a portion of an underpayment_of_tax is attributable to more than one type of misconduct described in sec_6662 the applicable penalty is the highest percentage penalty trig- gered by the relevant types of misconduct b petitioner’s defense a sec_6662 penalty will not apply to any portion of an underpayment resulting from positions taken on the tax- payer’s return for which the taxpayer had reasonable_cause and with respect to which the taxpayer acted in good_faith see sec_6664 petitioner claims reasonable_cause and good_faith on the basis of his reasonable reliance on the advice of messrs myers and crowley partner-level defenses including reasonable_cause and good_faith may not be asserted in a partnership-level tefra proceeding such as this one see 131_tc_275 upholding temporary_regulation as a valid interpretation of the statutory scheme sec_301_6221-1t d temporary proced admin regs fed reg date but when the reasonable_cause defense rests on the partner- ship’s actions we may entertain the defense at the partner- ship level taking into account the state of mind of the gen- eral partner superior trading llc v commissioner t c pincite citing new millennium trading llc v commis- sioner t c in this case mr carroll we determine whether a taxpayer acted with reasonable_cause and in good_faith on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs including t he taxpayer’s mental and physical condition as well as sophistication with respect to the tax laws at the time the return was filed kees v commissioner tcmemo_1999_41 77_tcm_1374 accord ruckman v commissioner t c mr carroll did not testify at trial ms craig and ms cadman did we decline petitioner’s implicit invitation on brief to consider the carrolls’ collective good_faith and reliance in determining whether he has satisfied his burden_of_proof as to the sec_6664 defense we will instead give ms cadman’s and ms craig’s testimony its proper weight and consider it along with other testimony and evidence in the record to the extent it con- stitutes circumstantial evidence of mr carroll’s state of mind cnt investors llc v commissioner memo 75_tcm_1880 escrow connection inc v commissioner tcmemo_1997_17 73_tcm_1705 reliance on professional advice will absolve the taxpayer if such reliance was reason- able and the taxpayer acted in good_faith sec_1 b income_tax regs in such a case the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided nec- essary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judg- ment 115_tc_43 aff ’d 299_f3d_221 3d cir we examine below whether petitioner’s professed reliance upon mr myers satisfied each of these three requirements petitioner also contends that he relied on mr crowley’s advice but this claim plainly fails ms cadman who joined mr carroll at the various meetings described herein credibly testified that she believed mr crowley endorsed the transaction but mr crowley testified and ms cadman con- firmed that mr crowley had openly acknowledged that he did not fully understand the transaction even if contrary to his testimony mr crowley endorsed the transaction and did not just tepidly agree to go along with it petitioner’s reli- ance on that endorsement could not have been reasonable and in good_faith given mr crowley’s admitted confusion whatever constitutes sufficient expertise to justify reliance see id we think the adviser must at the very least hold himself out as possessing sufficient expertise to understand the transaction at issue mr crowley made no such pretense here-quite the opposite in fact-so to the extent mr carroll relied on his advice that reliance was unjustified and unreasonable sufficient expertise the sufficiency of mr myers’ expertise poses a more dif- ficult question rather than set a specific standard the regu- lations under sec_6664 outline certain baseline com- petency requirements first rather than mandate that the adviser possess knowledge of relevant aspects of federal tax law the regulations stipulate only that reliance may not be united_states tax_court reports reasonable or in good_faith if the taxpayer knew or reason- ably should have known that the advisor lacked such knowledge sec_1_6664-4 income_tax regs second the adviser must base his or her advice on all pertinent facts and circumstances and the law as it relates to them id subpara i third the adviser must not himself or herself unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person id subpara ii emphasis added in applying these general guidelines this court has not articulated a uniform standard of competence that an adviser must satisfy but has instead demanded expertise commensu- rate with the factual circumstances of each case see eg 136_tc_67 the tax- payer’s longtime attorney and accounting firm who would have appeared competent to a layman and especially so to the taxpayer had adequate expertise to advise on a son-of- boss-type transaction aff ’d 684_f3d_84 d c cir neonatology assocs p a v commissioner t c pincite an insurance agent who was not a tax professional lacked suffi- cient expertise to advise on tax implications of a complex group whole term-hybrid life_insurance plan thousand oaks residential care home i inc v commissioner tcmemo_2013_10 at the taxpayers’ longtime accountant an enrolled_agent with a master’s degree in business adminis- tration was a competent professional with sufficient exper- tise to advise on employment plan contributions kirman v commissioner tcmemo_2011_128 101_tcm_1625 taxpayer failed to establish that part-time tax_return_preparer who held an accounting degree was a competent professional with sufficient expertise to advise on business_expense and charitable_contribution deductions under the circumstances of this case we think that mr myers possessed sufficient expertise to justify reliance by mr carroll as of mr myers had practiced law for years and had represented mr carroll for almost of them mr carroll had relied on mr myers’ advice in growing his busi- ness through acquisitions properly maintaining his corpora- tion complying with regulations managing his employees and formulating his estate plan although mr myers did not hold himself out as a tax specialist and tended to refer cli- ents out for complicated tax matters he had studied tax in cnt investors llc v commissioner law school and prepared estate_tax returns and he had pre- viously advised mr carroll on general tax law principles the record reflects that mr myers was mr carroll’s go-to attorney and trusted counselor the record also reflects that mr carroll while a successful businessman was not a financial sophisticate although mr carroll did hold a post-high-school degree in mortuary science he had obtained it approximately years earlier and the record does not reflect that he obtained any further education to the extent that his mortuary science college curriculum incorporated any finance tax or economics mate- rial that material would have been sorely out of date by indeed mr myers credibly testified that mr carroll understood only basic tax principles according to mr crowley mr carroll had never before invested in even gar- den-variety mutual funds or securities let alone participated in a short_sale transaction involving t-notes when presented with the exotic financial engineering proposed by mr hoff- man mr carroll naturally relied on mr myers to whom he had turned in the past for all forms of legal advice including with regard to more general tax matters mr myers performed due diligence after mr hoffman pitched the son-of-boss transaction to him in an effort to better understand the proposal mr myers held a conference call with mr mayer this conversation left mr myers unsatisfied with his grasp of how the transaction would work so he requested and mr mayer sent a memorandum and an article from a tax publication describing and ana- lyzing the transaction and citing various legal authorities mr myers reviewed mr mayer’s memorandum and con- sulted some of the legal authorities cited therein albeit not in extreme detail he also researched jenkens gilchrist during the implementation phase he spoke by telephone with mr mayer several times mr myers believed that he had a good grasp of how the son-of-boss transaction would work and of the legal theo- ries behind it although mr myers did not know all of the details of the transaction the record does not indicate that he shared this fact with mr carroll rather mr myers formed the opinion that the transaction was legitimate and proper and he did share this opinion with mr carroll he united_states tax_court reports advised mr carroll that the transaction looked like a viable way to resolve ccfh’s low basis dilemma we find that mr carroll could justifiably rely upon that advice to mr carroll a tax and financial layperson mr myers would have appeared ideal not simply competent to advise him on the feasibility and implications of the basis boost transaction see ltd v commissioner t c pincite respondent offers two counterarguments first he empha- sizes that mr myers was not a tax professional what con- stitutes a tax professional is debatable mr myers for example did provide some general tax_advice to clients and also prepared estate_tax returns although he did not prepare other income_tax returns most attorneys do not or specialize in dispensing tax_advice more to the point the regulations under sec_6664 define advice as including but not as consisting solely of communications of a professional tax advisor our caselaw has never restricted the reasonable reliance defense to advice from persons bearing this moniker or any other that caselaw prompts us to examine the sub- stance of mr myers’ expertise under the particular factual circumstances of this case which we have done second respondent suggests that mr myers unreasonably and impermissibly relied himself on representations of mr mayer the regulations prohibit such reliance on a third party see sec_1_6664-4 income_tax regs and where as here the third party is a promoter reliance is doubly forbidden see 135_tc_199 courts have repeatedly held that it is unreasonable for a taxpayer to rely on a tax adviser actively involved in planning the transaction and tainted by an inherent conflict of interest swanson v commissioner tcmemo_2009_31 97_tcm_1127 holding that relied-upon advice must be from competent and independent parties not from the promoters of the investment but see bruce v commissioner tcmemo_2014_178 at ndollar_figure finding that where a taxpayer retained his longtime tax adviser to meet with tax_shelter promoters and advise him on the proposed transaction the taxpayer reasonably relied upon the adviser rather than the promoters where the record establishes that the adviser cnt investors llc v commissioner himself relied solely upon the promoters’ opinions the tax- payer’s reliance might not be reasonable we acknowledge this issue is a close one mr myers did testify to having repeated conversations with mr mayer in an effort to clarify his understanding of the proposed trans- action yet taken as a whole his testimony confirms that he did not rely on mr mayer with respect to the facts or the law in forming his opinion in favor of the transaction with regard to the facts unlike mr mayer mr myers possessed intimate knowledge of mr carroll’s personal and business legal arrangements and his advice could thus take into account all pertinent facts and circumstances including the taxpayer’s purposes for entering into a transaction and for structuring a transaction in a particular manner sec_1_6664-4 income_tax regs with regard to the law mr myers credibly testified that he directly reviewed some of the legal authorities cited in mr mayer’s memo- randum and crucially that he believed he understood the legal theories behind the proposed transaction taking into account the entire record we find that mr myers did not simply rely upon assurances and representations by mr mayer as to the transaction’s tax implications but instead evaluated it for himself and formed an independent opinion mr myers possessed sufficient expertise to justify reliance by a reasonable person of mr carroll’s education sophistica- tion and business experience accordingly neonatology’s first prong is satisfied necessary information a taxpayer must affirmatively provide necessary and accurate information to the adviser on whose advice the tax- payer claims reliance neonatology assocs p a v commis- sioner t c pincite the regulations under sec_6664 similarly caution that the taxpayer must not fail to dis- close a fact that it knows or reasonably should know to be relevant to the proper tax treatment of an item sec_1_6664-4 income_tax regs at the same time how- ever those regulations provide that the reasonableness of a taxpayer’s reliance must be determined on a case-by-case basis taking into account all pertinent facts and cir- cumstances including personal characteristics of the tax- payer id para b see also id para c the two fore- united_states tax_court reports going regulatory provisions considered together capture what should be an obvious corollary to neonatology’s second prong the taxpayer’s obligation to provide the adviser with accurate information necessary to a competent analysis is coextensive with the taxpayer’s knowledge stated dif- ferently the taxpayer is not obliged to share details that the reasonably prudent taxpayer does not know or that the tax- payer neither knows nor reasonably should know are rel- evant the parties dispute whether mr carroll provided mr myers with the information necessary for mr myers to prop- erly evaluate the proposed transaction respondent specifi- cally points to two omitted nuggets of information the amount of jenkens gilchrist’s fee and the fact that the short_sale would almost certainly generate no profit with regard to the short sale’s profit potential the evidence in the record makes clear that t-note short_sales would have been wholly unfamiliar to mr carroll and we are not convinced that he understood the concept well enough to appreciate whether it was likely to yield a profit with regard to jen- kens gilchrist’s fee the amount of that fee appears in the record only on an invoice dated date months after the transactions at issue had concluded while we think it likely that mr carroll an astute businessman would have inquired about price before plunging ahead the record is silent as to when and under what circumstances that price was disclosed to him there is no evidence that the fee was contingent or computed as a percentage of any alleged tax savings considering mr carroll’s education experience and sophistication we find that he would not have recognized the fee amount’s relevance to mr myers’ evaluation of the proposed transaction indeed mr myers testified that he did not find the fee amount unusual and that it would not necessarily have changed his assessment respondent argues that mr carroll’s ability to profit from the son-of-boss transaction taking into account jenkens gilchrist’s fee provided the transaction’s only ostensible nontax substance that may well be true but as we have observed mr carroll had no prior experience with or knowl- edge of short_sale transactions or margin trading and lacked an appreciation for the son-of-boss transaction’s profit cnt investors llc v commissioner potential he had been told-by mr hoffman to whom he had been introduced by his trusted counselor mr myers- that ted turner had prevailed in a legal case involving essentially the same transaction under the circumstances a layperson like mr carroll could reasonably have believed that his transaction would follow the ted turner model and that it too would pass muster he could not reasonably have contemplated that the fees paid to a service provider to implement that model would make or break the transaction in sum we conclude that mr carroll has satisfied his bur- den of proof as to neonatology’s second prong while respondent has identified two items of information that mr carroll failed to provide mr myers we decline to hold mr carroll to an unreasonable standard exceeding his knowledge and capabilities see sec_1_6664-4 c income_tax regs good-faith reliance as a further prerequisite to a reasonable reliance defense a taxpayer must have actually received advice and relied upon it in good_faith see neonatology assocs p a v commissioner t c pincite advice need not be in any particular form but rather embraces any communication setting forth the analysis or conclusion of a person other than the taxpayer provided to the taxpayer and on which the taxpayer relies directly or indirectly sec_1_6664-4 income_tax regs mr myers credibly testified that he advised mr carroll that the series of proposed trans- actions including the son-of-boss looked like a viable way to resolve ccfh’s low basis dilemma and that he believed it would be legitimate and proper we find equally credible mr carroll’s reliance upon that advice given mr myers’ longstanding role as mr carroll’s principal adviser in both business and personal legal matters respondent however contends that any reliance by mr carroll on mr myers’ advice could not have been in good_faith because given his business savvy and intelligence mr carroll should have recognized the proposed solution to his low basis dilemma was too good to be true mr car- roll ignored warnings from the irs about engaging in a son- of-boss transaction mr carroll’s sole purpose for engaging in the transaction was to avoid federal_income_tax united_states tax_court reports and mr carroll failed to attempt to personally determine the son-of-boss transaction’s validity and the related tax returns’ accuracy we consider each argument in turn first respondent asserts that mr carroll was highly intel- ligent had no trouble understanding tax concepts and understood at the very least the tax implications of transferring the real_estate out of ccfh in short respondent argues mr carroll was smart enough to know that the result messrs hoffman and mayer pitched to him was too good to be true for mental health reasons mr car- roll now in his mideighties did not testify or even appear at trial so the court had no opportunity to observe him first- hand or to assess his credibility instead we must weigh the other witnesses’ expressed opinions of him and the factual information they provided about his education and experi- ence the parties point to snippets of testimony by messrs myers and crowley in which they opine mostly in response to leading questions concerning mr carroll’s abilities from their testimony as a whole we conclude that while mr carroll’s confidants respected his success as a businessman and believed him fairly intelligent they also considered his knowledge of tax and financial matters rudimentary more- over although the subjective opinions of trusted advisers are not unpersuasive objective facts carry more weight mr car- roll attended college presumably on the g i bill after world war ii but the college was a specialized one for morti- cians he built a local chain of funeral homes from the ground up but that business accounted for nearly of his net_worth he made no diversifying investments and held his savings principally in cash his business operating funeral homes demanded hard work compassion and some degree of numeracy it did not require him to engage in com- plex problem-solving legal research or sophisticated finan- cial transactions on the record before us we decline to find that mr carroll knew or should have known that the prom- ised results of the son-of-boss transaction were too good to respondent also argues that petitioner lacked good_faith because he participated in a tax_shelter but the substance of this argument including the authorities cited to support it relates only to the substantial_authority defense described in sec_6662 petitioner has not raised this de- fense so we need not analyze respondent’s argument against it cnt investors llc v commissioner be true cf rawls trading l p v commissioner tcmemo_2012_340 at holding that an accomplished engineer who ha d cofounded a very successful fiber optics company but was not a sophisticated investor or familiar with tax law did not have the background or experi- ence necessary to recognize that son-of-boss transactions were too good to be true second citing revrul_95_26 1995_1_cb_131 and notice_2000_44 2000_2_cb_255 respondent contends that mr carroll ignored warnings from the irs about engaging in a son-of-boss transaction and therefore lacked good_faith whether a taxpayer’s reliance is reasonable under neonatology’s first prong is an objective inquiry but whether the taxpayer acted in good_faith is a subjective one jenkens gilchrist’s opinion letter discusses revrul_95_26 supra so we presume that mr carroll was aware of it yet a rev- enue ruling reflects the irs’ position on an issue it is not binding precedent e g 133_tc_202 ndollar_figure aff ’d 679_f3d_1109 9th cir 109_tc_21 ndollar_figure and jenkens gilchrist’s opinion letter also describes a host of contrary authorities and concludes that these precedents would govern if the irs were to challenge the transaction we accordingly cannot conclude that mr carroll’s presumed knowledge of revrul_95_26 supra negates his good_faith with regard to notice_2000_44 supra we have no reason to suspect that mr carroll was aware of the notice and we will not impute to a taxpayer claiming reliance on a profes- sional adviser knowledge of all policy statements published by the irs to date see eg am boat co llc v united respondent cites mr crowley’s alleged refusal to endorse the proposed transaction and the amount of jenkens gilchrist’s fee as red flags to which mr carroll was willfully blind first the record reflects that mr crowley acquiesced in the transaction not that he affirmatively refused to endorse it and second respondent’s comparison of the fee to the millions of dollars in tax_liabilities avoided is hyperbole the roughly dollar_figure million of sec_311 gain that went unreported could not mathematically gen- erate multiple millions of dollars in tax_liability at the individual tax_rates then in effect moreover mr myers at least did not consider the fee amount obviously excessive given jenkens gilchrist’s size stature and metropolitan base united_states tax_court reports states 583_f3d_471 7th cir affirming dis- trict court’s holding that tax_matters_partner reasonably relied on mr mayer with regard to a son-of-boss trans- action from which the partnership began claiming substan- tial tax benefits in 472_fsupp2d_885 e d tex holding that tax_matters_partner reasonably relied on professional advice with regard to a transaction cov- ered by notice remanded on other grounds 568_f3d_537 5th cir see also sun microsystems inc v commissioner tcmemo_1995_69 69_tcm_1884 notices like revenue rulings are mere state- ments of the irs’ position mr carroll even if he knew about it did not necessarily demonstrate a lack of good_faith in failing to follow irs administrative guidance third respondent insists that mr carroll’s sole purpose for engaging in the transaction was to avoid federal_income_tax and that this fact belies his claim of good_faith as we have explained however mr carroll had an independent nontax purpose for engaging in the series of transactions that included the son-of-boss he sought to rearrange his assets in the manner his longtime advisers messrs myers and crowley deemed best to facilitate sale of the funeral home business and retirement income for the carrolls cf 139_tc_67 finding that taxpayers could not have relied on a legal opinion in good_faith when they knew that the only purpose of the transactions was to achieve a tax loss emphasis added granted he sought to do it in a manner that would mini- mize his tax_liability and he had in fact contemplated this rearrangement of assets for some time but postponed it because of the anticipated tax implications his motives were thus mixed see gregory v helvering u s pincite explaining that a taxpayer’s motive to escape pay- ment of a tax will not invalidate an otherwise lawful trans- action but finding the instant transaction invalid because it lacked any nontax purpose but that mr carroll had two goals in mind does not imply that he did not rely in good_faith upon mr myers’ advice that after years of analyzing and rejecting various alternatives a group of transactions had finally been conceived through which mr carroll could cnt investors llc v commissioner achieve his two historical objectives simultaneously see 69_f2d_809 2d cir any one may so arrange his affairs that his taxes shall be as low as possible he is not bound to choose that pattern which will best pay the treasury there is not even a patriotic duty to increase one’s taxes finally respondent argues that mr carroll’s failure to attempt to personally determine the son-of-boss trans- action’s validity and the related tax returns’ accuracy dem- onstrates he lacked good_faith the regulations under sec_6664 emphasize that g enerally the most important factor in determining whether a taxpayer acted with reason- able cause and good_faith is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs the regulations do not however require that the taxpayer personally analyze his or her liability on the contrary the regulations expressly permit a taxpayer to establish reasonable_cause through reasonable reliance on professional advice as the supreme court explained in 469_us_241 when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place nevertheless we have stated that blind reliance on a professional does not establish reasonable_cause estate of goldman v commissioner tcmemo_1996_29 71_tcm_1896 as respondent points out mr like the coexecutrices in estate of goldman v commissioner tcmemo_1996_29 71_tcm_1896 when mr crowley pre- sented him with cnt’s tax returns mr carroll asked no questions and to mr crowley’s knowledge did not review the returns before signing them yet in estate of goldman the coexecutrices faced other obstacles to establishing good_faith one coexecutrix wrote dollar_figure checks from the hospitalized decedent’s accounts apparently to deplete them before her death and claimed that the decedent intended to make gifts id t c m cch pincite she also wrote dollar_figure checks to herself and continued united_states tax_court reports carroll asked no questions and has not established that he reviewed cnt’s tax returns when mr crowley pre- sented them to him for signature he simply signed them mr carroll’s apparent possible failure to scrutinize cnt’s returns is troubling but not fatal we cannot characterize his reliance on mr crowley as blind given the depth and dura- tion of their professional relationship in any event the fact that the reliance at issue here is mr carroll’s reliance on mr myers makes respondent’s argument regarding mr carroll’s failure to review the returns a red herring the returns’ inaccuracy stemmed not from a computational or other return preparation error by mr crowley but rather from messrs mayer’s hoffman’s and myers’ failure to appreciate that cnt was a sham_partnership had mr car- roll reviewed the returns he would have seen nothing incon- sistent with the theories that mr myers had assured him were sound we find that mr carroll relied on mr myers in good_faith thereby satisfying neonatology’s third prong hence he has demonstrated reasonable_cause and good_faith within the meaning of sec_6664 and no penalty shall be imposed with respect to any portion of any underpayment resulting from the fpaa adjustments v conclusion we conclude that the period of assessment remained open as to mr and mrs carroll’s tax_year when respondent issued the fpaa and that the fpaa was consequently timely as to them we further conclude that neither ms cadman nor ms craig is a proper party to this action under section her coexecutrix from the estate’s accounts purportedly for expense reim- bursement the estate could not substantiate any of the expenses and nei- ther executrix could recall whether she actually spent dollar_figure id pincite 66_tc_817 remanded on other grounds 603_f2d_491 5th cir and georgiou v commissioner tcmemo_1995_546 70_tcm_1341 on which estate of goldman re- lies are likewise inapposite in bagur v commissioner t c pincite- the taxpayer did not rely on a professional but rather assumed with- out ever discussing it with him that her husband had filed joint returns and signed her name in georgiou v commissioner t c m cch pincite the record established that the taxpayers conspired with their tax re- turn preparers to present false accounting information and instructed the preparers rather than relied on them cnt investors llc v commissioner d b we sustain respondent’s adjustments to cnt’s partnership items determined in the fpaa and hold that while the gross_valuation_misstatement penalty would other- wise apply here petitioner has demonstrated reasonable_cause and good_faith so no penalty is applicable the court has considered all of petitioner’s and respond- ent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered f
